--------------------------------------------------------------------------------

Exhibit 10.1



FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT
 
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of May
27, 2020, and is made by and among Independent Bank Corporation, a Michigan
corporation (the “Company”), and the  purchasers of the Subordinated Notes (as
defined herein) identified on the signature pages hereto (each a “Purchaser” and
collectively, the “Purchasers”).
 
RECITALS
 
WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $40,000,000 in aggregate principal amount of Subordinated Notes, which
aggregate amount is intended to be eligible to qualify as Tier 2 Capital (as
defined herein).
 
WHEREAS, the Company has engaged Keefe, Bruyette & Woods, Inc., as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes.
 
WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”) or a QIB (as
defined below).
 
WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.
 
WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
AGREEMENT
 
1.
DEFINITIONS.

 
1.1          Defined Terms.  The following capitalized terms used in this
Agreement and in the Subordinated Notes have the meanings defined or referenced
below.  Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections.
 
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.
 

--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereto.
 
“Bank” means Independent Bank, a Michigan banking corporation and wholly owned
subsidiary of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Michigan are permitted or required by
any applicable law or executive order to close.
 
“Bylaws” means the Amended and Restated Bylaws of the Company, as in effect on
the Closing Date.
 
“Charter” means the Articles of Incorporation of the Company, as restated and as
in effect on the Closing Date.
 
“Closing” has the meaning set forth in Section 2.5.
 
“Closing Date” means May 27, 2020.
 
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.
 
“Company Covered Person” has the meaning set forth in Section 4.2.4.
 
“Company’s Reports” means (i) Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2019 as filed with the SEC on March 6, 2020; (ii)
Company’s Quarterly Report on Form 10-Q for the quarterly period ended March 31,
2020, as filed with the SEC on May 5, 2020; (iii) Company’s Definitive Proxy
Statement on Schedule 14A related to its 2020 Annual Meeting of Shareholders, as
filed with the SEC on March 6, 2020; (iv) the report on Form FRY-9LP filed by
Company for the year ended December 31, 2019; and (v) the Consolidated Reports
of Condition and Income (Call Report) on Form FFIEC 041 filed by the Bank for
the period ended March 31, 2020.
 
“Disbursements” has the meaning set forth in Section 3.1.
 
“Disqualification Event” has the meaning set forth in Section 4.2.4.
 
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
 
“Event of Default” has the meaning set forth in the Subordinated Notes.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
2

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
 
“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary.
 
“Governmental Licenses” has the meaning set forth in Section 4.3.
 
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
 
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws and regulations.
 
“Indebtedness” means:  (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (ii) all obligations for indebtedness secured by any lien in
property owned by the Company or any Subsidiary whether or not such obligations
shall have been assumed; provided, however, Indebtedness shall not include
deposits or other Indebtedness created, incurred or maintained in the ordinary
course of the Company’s or the Bank’s business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by the Company or the Bank
or any other Subsidiary and repurchase arrangements) and consistent with
customary banking practices and applicable laws and regulations.
 
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
 
3

--------------------------------------------------------------------------------

“Material Adverse Effect” means any change or effect that (i) is or would be
reasonably likely to be material and adverse to the financial condition, results
of operations or business of the Company and its Subsidiaries, on a consolidated
basis, or (ii) would materially impair the ability of the Company to perform its
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) general economic or
capital market conditions affecting financial institutions or their market
prices generally and not specifically related to the Company, the Bank or the
Purchasers, (4) direct effects of compliance with this Agreement on the
operating performance of the Company, the Bank or the Purchasers, including
expenses incurred by the Company, the Bank or the Purchasers in consummating the
transactions contemplated by this Agreement, and (5) the effects of any action
or omission taken by the Company with the prior written consent of the
Purchasers, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Notes.
 
“Maturity Date” means May 31, 2030.
 
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
 
“Placement Agent” has the meaning set forth in the Recitals.
 
“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.
 
“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
 
“QIB” has the meaning set forth in Section 5.8.
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.
 
“SEC” means the Securities and Exchange Commission.
 
“Secondary Market Transaction” has the meaning set forth in Section 5.5.
 
“Securities Act” has the meaning set forth in the Recitals.
 
4

--------------------------------------------------------------------------------

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.
 
“Subordinated Note Amount” has the meaning set forth in the Recitals.
 
“Subsidiary” or “Subsidiaries” means with respect to any Person, any corporation
or entity in which a majority of the outstanding Equity Interest is directly or
indirectly owned by such Person.
 
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.
 
“Transaction Documents” has the meaning set forth in Section 3.2.1.1.
 
1.2          Interpretations.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time.  With respect to any reference in this Agreement to any defined
term, (i) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.
 
1.3          Exhibits Incorporated.  All Exhibits attached are hereby
incorporated into this Agreement.
 
2.
SUBORDINATED DEBT.

 
2.1         Certain Terms.  Subject to the terms and conditions herein
contained, the Company hereby agrees to issue and sell to the Purchasers,
severally and not jointly, Subordinated Notes in an aggregate principal amount
equal to the aggregate of the Subordinated Note Amounts.  The Purchasers,
severally and not jointly, each agree to purchase the Subordinated Notes from
the Company on the Closing Date in accordance with the terms of, and subject to
the conditions and provisions set forth in, this Agreement and the Subordinated
Notes.  The Subordinated Note Amounts shall be disbursed in accordance with
Section 3.1.  The Subordinated Notes shall bear interest per annum as set forth
in the Subordinated Notes.  The unpaid principal balance of the Subordinated
Notes plus all accrued but unpaid interest thereon shall be due and payable on
the Maturity Date, or such earlier date on which such amount shall become due
and payable on account of (i) acceleration by the Purchasers in accordance with
the terms of the Subordinated Notes and this Agreement or (ii) the Company’s
delivery of a notice of redemption or repayment in accordance with the terms of
the Subordinated Notes.
 
5

--------------------------------------------------------------------------------

2.2          Subordination.  The Subordinated Notes shall be subordinated in
accordance with the subordination provisions set forth therein.
 
2.3          Maturity Date.  On the Maturity Date, all sums due and owing under
this Agreement and the Subordinated Notes shall be repaid in full.  The Company
acknowledges and agrees that the Purchasers have not made any commitments,
either express or implied, to extend the terms of the Subordinated Notes past
their Maturity Date, and shall not extend such terms beyond the Maturity Date
unless the Company and the Purchasers hereafter specifically otherwise agree in
writing.
 
2.4          Unsecured Obligations.  The obligations of the Company to the
Purchasers under the Subordinated Notes shall be unsecured and not covered by a
guarantee of the Company or an Affiliate of the Company.
 
2.5         The Closing.  The closing of the sale and purchase of the
Subordinated Notes (the “Closing”) shall occur remotely via the electronic or
other exchange of documents and signature pages, on the Closing Date, or at such
other place or time or on such other date as the parties hereto may agree.
 
2.6          Payments.  The Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Notes.
 
2.7          Right of Offset.  Each Purchaser hereby expressly waives any right
of offset it may have against the Company or any of its Subsidiaries.
 
2.8          Use of Proceeds.  The Company shall use the net proceeds from the
sale of Subordinated Notes for general corporate purposes.
 
3.
DISBURSEMENT.

 
3.1         Disbursement.  On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company and the
Company has executed and delivered to each of the Purchasers this Agreement and
such Purchaser’s Subordinated Note and any other related documents in form and
substance reasonably satisfactory to the Purchasers, each Purchaser shall
disburse in immediately available funds the Subordinated Note Amount set forth
on each Purchaser’s respective signature page hereto to the Company in exchange
for a Subordinated Note with a principal amount equal to such Subordinated Note
Amount (the “Disbursement”).  The Company will deliver to the respective
Purchaser one or more certificates representing the Subordinated Notes in
definitive form (or provide evidence of the same with the original to be
delivered by the Company by overnight delivery on the next calendar day in
accordance with the delivery instructions of the Purchaser), registered in such
names and denominations as such Purchasers may request.
 
3.2          Conditions Precedent to Disbursement.
 
3.2.1          Conditions to the Purchasers’ Obligation. The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by them at Closing and to effect the Disbursement is subject to delivery by or
at the direction of the Company to such Purchaser each of the following (or
written waiver by such Purchaser prior to the Closing of such delivery):
 
6

--------------------------------------------------------------------------------

3.2.1.1       Transaction Documents.  This Agreement and the Subordinated Notes
(collectively, the “Transaction Documents”), each duly authorized and executed
by the Company.
 
3.2.1.2       Authority Documents.
 
(a)          A copy, certified by the Secretary or Assistant Secretary of the
Company, of the Charter of the Company;
 
(b)          A certificate of existence of the Company issued by the Secretary
of State of the State of Michigan;
 
(c)          A copy, certified by the Secretary or Assistant Secretary, of the
Bylaws of the Company;
 
(d)          A copy, certified by the Secretary or Assistant Secretary of the
Company, of the resolutions of the board of directors of the Company, and any
committee thereof, authorizing the execution, delivery and performance of the
Transaction Documents;
 
(e)          An incumbency certificate of the Secretary or Assistant Secretary
of the Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement; and
 
(f)          The opinion of Varnum LLP, counsel to the Company, dated as of the
Closing Date, substantially in the form set forth at Exhibit B attached hereto
addressed to the Purchasers and Placement Agent.
 
3.2.1.3       Other Documents.  Such other certificates, schedules, resolutions,
notes and/or other documents which are provided for hereunder or as a Purchaser
may reasonably request.
 
3.2.2          Conditions to the Company’s Obligation.
 
3.2.2.1      With respect to a given Purchaser, the obligation of the Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to the Company of
this Agreement, duly authorized and executed by such Purchaser.
 
7

--------------------------------------------------------------------------------

4.
REPRESENTATIONS AND WARRANTIES OF COMPANY.

 
The Company hereby represents and warrants to each Purchaser as follows:
 
4.1          Organization and Authority.
 
4.1.1          Organization Matters of the Company and Its Subsidiaries.
 
4.1.1.1       The Company is a duly organized corporation, is validly existing
and in good standing under the laws of the State of Michigan and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own its properties, and to perform its obligations
under the Transaction Documents.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect.  The Company is duly registered as a
bank holding company under the Bank Holding Company Act of 1956, as amended.
 
4.1.1.2       The entities set forth on Schedule A attached hereto are the only
direct or indirect Subsidiaries of the Company.  Each Subsidiary of the Company
(other than the Bank) has been duly organized and is validly existing either as
a corporation, limited liability company or other organization, or, in the case
of the Bank, has been duly chartered and is validly existing as a Michigan
banking corporation, in each case in good standing under the laws of the
jurisdiction of its incorporation, formation or organization, has corporate or
organizational power and authority to own, lease and operate its properties and
to conduct its business and is duly qualified as a foreign corporation or other
business entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect.  All of the issued and outstanding
shares of capital stock or other equity interests in each Subsidiary of the
Company (other than any Subsidiary that is a trust) have been duly authorized
and validly issued, are fully paid and non-assessable and are owned by the
Company, directly or through Subsidiaries of the Company, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim; none of the
outstanding shares of capital stock of, or other Equity Interests in, any
Subsidiary of the Company were issued in violation of the preemptive or similar
rights of any security holder of such Subsidiary of the Company or any other
entity.
 
4.1.1.3       The Bank is Michigan banking corporation and a member of the
Federal Reserve System.  The deposit accounts of the Bank are insured by the
FDIC up to applicable limits.  The Bank has not received any notice or other
information indicating that the Bank is not an “insured depository institution”
as defined in 12 U.S.C. Section 1813, nor has any event occurred which could
reasonably be expected to adversely affect the status of the Bank as an
FDIC-insured institution.
 
8

--------------------------------------------------------------------------------

4.1.2          Capital Stock and Related Matters.  The Charter of the Company
authorizes the Company to issue 500,000,000 shares of common stock, no par
value, and 200,000 shares of series preferred stock, no par value. As of the
date of this Agreement, there are 21,890,953 shares of the Company’s common
stock issued and outstanding and no shares of the Company’s preferred stock
issued and outstanding.  All of the outstanding capital stock of the Company has
been duly authorized and validly issued and is fully paid and non-assessable. 
There are, as of the date hereof, no outstanding options, rights, warrants or
other agreements or instruments obligating the Company to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of the capital
stock of the Company or obligating the Company to grant, extend or enter into
any such agreement or commitment to any Person other than the Company except
pursuant to the Company’s equity incentive plans duly adopted by the Company’s
Board of Directors or as otherwise disclosed in the Company’s Reports.
 
4.2          No Impediment to Transactions.
 
4.2.1          Transaction is Legal and Authorized.  The issuance of the
Subordinated Notes, the borrowing of the aggregate of the Subordinated Note
Amount, the execution of the Transaction Documents and compliance by the Company
with all of the provisions of the Transaction Documents are within the corporate
and other powers of the Company.
 
4.2.2        Agreement.  This Agreement has been duly authorized, executed and
delivered by the Company, and, assuming due authorization, execution and
delivery by the other parties hereto, constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.
 
4.2.3        Subordinated Notes.  The Subordinated Notes have been duly
authorized by the Company and when executed by the Company and issued, delivered
to and paid for by the Purchasers in accordance with the terms of the Agreement,
will have been duly executed, authenticated, issued and delivered, and will
constitute the legal, valid and binding obligations of the Company and
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.
 
4.2.4         Exemption from Registration.  Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes.  Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act.  No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”).  To the Company’s
knowledge, no Company Covered Person is subject to a Disqualification Event. 
The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e).
 
9

--------------------------------------------------------------------------------

4.2.5          No Defaults or Restrictions.  Neither the execution and delivery
of the Transaction Documents nor compliance with their respective terms and
conditions will (whether with or without the giving of notice or lapse of time
or both) (i) violate, conflict with or result in a breach of, or constitute a
default under:  (1) the Charter or Bylaws of the Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which the
Company or Bank, as applicable, is now a party or by which it or any of its
properties may be bound or affected; (3) any judgment, order, writ, injunction,
decree or demand of any court, arbitrator, grand jury, or Governmental Agency
applicable to the Company or the Bank; or (4) any statute, rule or regulation
applicable to the Company, except, in the case of items (2), (3) or (4), for
such violations and conflicts that would not reasonably be expected to,
singularly or in the aggregate, result in a Material Adverse Effect, or (ii)
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any property or asset of the Company.  Neither the
Company nor the Bank is in default in the performance, observance or fulfillment
of any of the terms, obligations, covenants, conditions or provisions contained
in any indenture or other agreement creating, evidencing or securing
Indebtedness of any kind or pursuant to which any such Indebtedness is issued,
or any other agreement or instrument to which the Company or the Bank, as
applicable, is a party or by which the Company or the Bank, as applicable, or
any of its properties may be bound or affected, except, in each case, for
defaults that would not reasonably be expected to, singularly or in the
aggregate, result in a Material Adverse Effect.
 
4.2.6          Governmental Consent.  No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by the Company
that have not been obtained, and no registrations or declarations are required
to be filed by the Company that have not been filed in connection with, or, in
contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except for applicable requirements, if any, of the
Securities Act, the Exchange Act or state securities laws or “blue sky” laws of
the various states and any applicable federal or state banking laws and
regulations.
 
4.3          Possession of Licenses and Permits.  The Company and its
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Agencies necessary to conduct the business as described in the
Company’s Reports except where the failure to possess such Governmental Licenses
would not reasonably be expected to, singularly or in the aggregate, have a
Material Adverse Effect. The Company and each Subsidiary of the Company is in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any Subsidiary of the Company
has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.
 
10

--------------------------------------------------------------------------------

4.4          Financial Condition.
 
4.4.1         Company Financial Statements.  The financial statements of the
Company included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchasers (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in shareholders’ equity and financial position of the Company and
its consolidated Subsidiaries for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing,
in all material respects with applicable accounting and banking requirements
with respect thereto; and (iv) have been prepared in accordance with GAAP
consistently applied during the periods involved, except, in each case, (x) as
indicated in such statements or in the notes thereto, (y) for any statement
therein or omission therefrom that was corrected, amended, or supplemented or
otherwise disclosed or updated in a subsequent Company’s Report, and (z) to the
extent that any unaudited interim financial statements do not contain the
footnotes required by GAAP and were or are subject to normal and recurring
year-end adjustments, which were not or are not expected to be material in
amount, either individually or in the aggregate. The books and records of the
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
The Company does not have any material liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due), except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of the Company contained in the Company’s Reports for
the Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with the Transaction Documents
and the transactions contemplated hereby and thereby.
 
4.4.2          Absence of Default.  Since the date of the last audited financial
statements included in the Company’s Reports, no event has occurred which either
of itself or with the lapse of time or the giving of notice or both, would give
any creditor of the Company the right to accelerate the maturity of any material
Indebtedness of the Company.  The Company is not in default under any other
Lease, agreement or instrument, or any law, rule, regulation, order, writ,
injunction, decree, determination or award, except for such defaults as would
not reasonably be expected to result in a Material Adverse Effect.
 
4.4.3          Solvency.  After giving effect to the consummation of the
transactions contemplated by this Agreement, the Company has capital sufficient
to carry on its business and transactions and is solvent and able to pay its
debts as they mature.  No transfer of property is being made and no Indebtedness
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or any Subsidiary of the Company.
 
11

--------------------------------------------------------------------------------

4.4.4          Ownership of Property.  The Company and each of its Subsidiaries
has good and marketable title as to all real property owned by it and good title
to all assets and properties owned by the Company and such Subsidiary in the
conduct of its businesses, whether such assets and properties are real or
personal, tangible or intangible, including assets and property reflected in the
most recent balance sheet contained in the Company’s Reports or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
balance sheet), subject to no encumbrances, liens, mortgages, security interests
or pledges, except (i) those items which secure liabilities for public or
statutory obligations or any discount with, borrowing from or other obligations
to the Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) as would not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect.  The Company and each of its
Subsidiaries, as lessee, has the right under valid and existing Leases of real
and personal properties that are material to the Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it.
 
4.5          No Material Adverse Change.  Since the end of the latest audited
financial statements included in the Company’s Reports, there has been no
development or event which has had or would reasonably be expected to have a
Material Adverse Effect.
 
4.6          Legal Matters.
 
4.6.1          Compliance with Law.  The Company and each of its Subsidiaries
(i) has complied with and (ii) to the Company’s knowledge, is not under
investigation with respect to, and, to the Company’s knowledge, has not been
threatened to be charged with or given any notice of any material violation of,
any applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of its business or the ownership of its
properties, except where any such failure to comply or violation would not
reasonably be expected to have a Material Adverse Effect.  The Company and each
of its Subsidiaries is in compliance with, and at all times prior to the date
hereof has been in compliance with its own privacy policies and written
commitments to customers, consumers and employees, concerning data protection,
the privacy and security of personal data, and the nonpublic personal
information of its customers, consumers and employees, in each case except where
any such failure to comply would not reasonably be expected to, individually or
in the aggregate, result in a Material Adverse Effect.
 
4.6.2          Regulatory Enforcement Actions.  The Company, the Bank and its
other Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except for such violations as would not reasonably be expected to have
a Material Adverse Effect.  None of the Company, the Bank, the Company’s or the
Bank’s Subsidiaries nor any of their officers or directors is now operating
under any restrictions, agreements, memoranda, commitment letter, supervisory
letter or similar regulatory correspondence, or other commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to the Company’s knowledge any such restrictions threatened, or any
agreements, memoranda or commitments being sought by any Governmental Agency. 
To the Company’s knowledge, no legal or regulatory violations previously
identified by, or penalties or other remedial action previously imposed by, any
Governmental Agency remains unresolved.
 
12

--------------------------------------------------------------------------------

4.6.3          Pending Litigation.  There are no actions, suits, proceedings or
written agreements pending, or, to the Company’s knowledge, threatened or
proposed, against the Company or any of its Subsidiaries at law or in equity or
before or by any Governmental Agency, that would reasonably be expected to have
a Material Adverse Effect or materially and adversely affect the issuance or
payment of the Subordinated Notes; and neither the Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
 
4.6.4          Environmental.  Except as would not, singularly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (i) no
Property is or, to the Company’s knowledge, has been a site for the use,
generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal, transportation or presence of any Hazardous Materials and
neither the Company nor any of its Subsidiaries has engaged in such activities,
and (ii) there are no claims or actions pending or, to the Company’s knowledge,
threatened against the Company or any of its Subsidiaries by any Governmental
Agency or by any other Person relating to any Hazardous Materials or pursuant to
any Hazardous Materials Law.
 
4.6.5        Brokerage Commissions.  Except for commissions paid to the
Placement Agent, neither the Company nor any Affiliate of the Company is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement.
 
4.6.6          Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
4.7          No Misstatement.  No information, exhibit, report, schedule or
document, when viewed together as a whole, furnished or made available by
Company to Purchasers in connection with the negotiation, execution or
performance of the Transaction Documents contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading, except for any statement therein or omission
therefrom which was corrected, amended or supplemented or otherwise disclosed or
updated in a subsequent exhibit, report, schedule or document furnished or made
available to Purchasers prior to the date hereof.
 
4.8         Internal Accounting Controls.  The Company and the Bank have
established and maintain a system of internal control over financial reporting
that pertains to the maintenance of records that accurately and fairly reflect
the transactions and dispositions of the Company’s assets (on a consolidated
basis), provides reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP,
and that the Company’s and the Bank’s receipts and expenditures and receipts and
expenditures of each of the Company’s other Subsidiaries are being made only in
accordance with authorizations of the Company management and Board of Directors,
and provides reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of assets of the Company on a
consolidated basis that could have a Material Adverse Effect.  Such internal
control over financial reporting is effective to provide reasonable assurance
regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP.  Since the conclusion of the Company’s last completed
fiscal year there has not been and there currently is not (i) any significant
deficiency or material weakness in the design or operation of its internal
control over financial reporting which is reasonably likely to adversely affect
its ability to record, process, summarize and report financial information, or
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s or the Bank’s internal control over
financial reporting.  The Company (A) has implemented and maintains disclosure
controls and procedures reasonably designed and maintained to ensure that
material information relating to the Company is made known to the Chief
Executive Officer and the Chief Financial Officer of the Company by others
within the Company and (B) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Company’s outside auditors and the audit
committee of the Company’s Board of Directors (x) any significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s internal controls over financial reporting.  Such disclosure controls
and procedures are effective for the purposes for which they were established.
 
13

--------------------------------------------------------------------------------

4.9         Tax Matters.  The Company, the Bank and each other Subsidiary of the
Company have (i) filed all material foreign, U.S. federal, state and local tax
returns, information returns and similar reports that are required to be filed,
and all such tax returns are true, correct and complete in all material
respects, and (ii) paid all material taxes required to be paid by it and any
other material assessment, fine or penalty levied against it other than taxes
(x) currently payable without penalty or interest, or (y) being contested in
good faith by appropriate proceedings.
 
4.10       Representations and Warranties Generally.  The representations and
warranties of the Company set forth in this Agreement that do not contain a
“Material Adverse Effect” qualification or other express materiality or similar
qualification are true and correct in all material respects (i) as of the
Closing Date and (ii) as otherwise specifically provided herein. The
representations and warranties of Company set forth in this Agreement that
contain a “Material Adverse Effect” qualification or any other express
materiality or similar qualification are true and correct (a) as of the Closing
Date and (b) as otherwise specifically provided herein.
 
5.
GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

 
The Company hereby further covenants and agrees with each Purchaser as follows:
 
5.1         Compliance with Transaction Documents.  The Company shall comply
with, observe and timely perform each and every one of the covenants, agreements
and obligations under the Transaction Documents.
 
5.2         Affiliate Transactions.  The Company shall not itself, nor shall it
cause, permit or allow any of its Subsidiaries to enter into any transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to the Company or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.
 
14

--------------------------------------------------------------------------------

5.3          Compliance with Laws.
 
5.3.1          Generally.  The Company shall comply and cause the Bank and each
of its other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.
 
5.3.2          Regulated Activities.  The Company shall not itself, nor shall it
cause, permit or allow the Bank or any other of its Subsidiaries to (i) engage
in any business or activity not permitted by all applicable laws and
regulations, except where such business or activity would not reasonably be
expected to have a Material Adverse Effect or (ii) make any loan or advance
secured by the capital stock of another bank or depository institution, or
acquire the capital stock, assets or obligations of or any interest in another
bank or depository institution, in each case other than in accordance with
applicable laws and regulations and safe and sound banking practices.
 
5.3.3         Taxes.  The Company shall and shall cause the Bank and any other
of its Subsidiaries to promptly pay and discharge all taxes, assessments and
other governmental charges imposed upon the Company, the Bank or any other of
its Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries.  Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank or such other
Subsidiary, as the case may be.
 
5.3.4          Corporate Existence.  The Company shall do or cause to be done
all things reasonably necessary to maintain, preserve and renew its corporate
existence and that of the Bank and the other Subsidiaries and its and their
rights and franchises, and comply in all material respects with all related laws
applicable to the Company, the Bank or the other Subsidiaries; provided,
however, that the Company may consummate a merger in which (i) the Company is
the surviving entity or (ii) if the Company is not the surviving entity, the
surviving entity assumes, by operation of law or otherwise, all of the
obligations of the Company under the Subordinated Notes.
 
15

--------------------------------------------------------------------------------

5.3.5          Dividends, Payments, and Guarantees During Event of Default. 
Upon the occurrence of an Event of Default (as defined under the Subordinated
Notes), until such Event of Default is cured by the Company or waived by the
Noteholders (as defined under the Subordinated Notes) in accordance with Section
17 of the Subordinated Notes and except as required by any federal or state
Governmental Agency, the Company shall not (a) declare or pay any dividends or
distributions on, or redeem, purchase, acquire or make a liquidation payment
with respect to, any of its capital stock; (b) make any payment of principal of,
or interest or premium, if any, on, or repay, repurchase or redeem any of the
Company’s Indebtedness that ranks equal with or junior to the Subordinated
Notes; or (c) make any payments under any guarantee that ranks equal with or
junior to the Subordinated Notes, other than (i) any dividends or distributions
in shares of, or options, warrants or rights to subscribe for or purchase shares
of, any class of the Company’s common stock; (ii) any declaration of a non-cash
dividend in connection with the implementation of a shareholders’ rights plan,
or the issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto; (iii) as a result of a
reclassification of the Company’s capital stock or the exchange or conversion of
one class or series of the Company’s capital stock for another class or series
of the Company’s capital stock; (iv) the purchase of fractional interests in
shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged;
or (v) purchases of any class of the Company’s common stock related to or from
any benefit plans for the Company’s directors, officers or employees or any of
the Company’s dividend reinvestment plans.
 
5.3.6          Tier 2 Capital.  If all or any portion of the Subordinated Notes
ceases to be eligible, or there is a material risk that all or any portion of
the Subordinated Notes will cease to be eligible, to qualify as Tier 2 Capital,
other than due to the limitation imposed on the capital treatment of
subordinated debt during the five (5) years immediately preceding the Maturity
Date of the Subordinated Notes, the Company will promptly notify the Noteholders
(as defined in the Subordinated Notes), and thereafter the Company and the
Noteholders (as defined in the Subordinated Notes) will work together in good
faith to execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to be eligible to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Agreement shall limit the Company’s
right to redeem the Subordinated Notes pursuant to the provisions of the
Subordinated Notes, including (without limitation) upon the occurrence of a Tier
2 Capital Event as described in the Subordinated Notes.
 
5.4         Absence of Control.  It is the intent of the parties to this
Agreement that in no event shall the Purchasers, by reason of any of the
Transaction Documents, be deemed to control, directly or indirectly, the
Company, and the Purchasers shall not exercise, or be deemed to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Company.
 
5.5          Secondary Market Transactions.  To the extent and so long as not in
violation of Section 6.4 hereof, each Purchaser shall have the right at any time
and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”).  In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which the Purchasers customarily adhere or
which may be reasonably required in the marketplace or by applicable rating
agencies in connection with any such Secondary Market Transaction, but in no
event shall the Company be required to incur any material costs or expenses in
connection therewith.  Subject to any written confidentiality obligation,
including the terms of any non-disclosure agreement between the Purchasers and
the Company, all information regarding the Company may be furnished to any
Person reasonably deemed necessary by the Purchaser in connection with
participation in such Secondary Market Transaction.  All documents, financial
statements, appraisals and other data relevant to the Company or the
Subordinated Notes may be retained by any such Person, subject to the terms of
any nondisclosure agreement between the Purchaser and the Company.
 
16

--------------------------------------------------------------------------------

5.6          Bloomberg.  The Company shall use commercially reasonable efforts
to cause within 90 days after the Closing the Subordinated Notes to be (i)
quoted on Bloomberg and (ii) assigned a CUSIP number.
 
5.7         Rule 144A Information.  While any Subordinated Notes remain
“restricted securities” within the meaning of the Securities Act, the Company
will make available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.
 
5.8         DTC Eligibility.  The Company shall use commercially reasonable
efforts to provide that the Subordinated Notes owned by Noteholders that are
Qualified Institutional Buyers within the meaning of Rule 144A under the
Securities Act (“QIBs”) shall be issued in the form of one or more Global
Subordinated Notes registered in the name of The Depository Trust Company or
another organization registered as a clearing agency under the Exchange Act, and
designated as depositary by the Company or any successor thereto or a nominee
thereof and delivered to such depositary or a nominee thereof.
 
5.9          Rating.  So long as any Subordinated Notes remain outstanding, the
Company will use commercially reasonable efforts to maintain a rating by a
nationally recognized statistical rating organization.
 
6.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

 
Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:
 
6.1         Legal Power and Authority.  It has all necessary power and authority
to execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  It is an entity duly
organized, validly existing and in good standing under the laws its jurisdiction
of organization.
 
6.2        Authorization and Execution.  The execution, delivery and performance
of this Agreement has been duly authorized by all necessary action on the part
of such Purchaser, and, assuming due authorization, execution and delivery by
the other parties hereto, this Agreement is a legal, valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.
 
17

--------------------------------------------------------------------------------

6.3          No Conflicts.  Neither the execution, delivery or performance of
the Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.
 
6.4          Purchase for Investment.  It is purchasing the Subordinated Note
for its own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same.  It has
no present or contemplated agreement, undertaking, arrangement, obligation,
Indebtedness or commitment providing for, or which is likely to compel, a
disposition of the Subordinated Notes in any manner.
 
6.5          Institutional Accredited Investor.  It is and will be on the
Closing Date (i) an institutional “accredited investor” as such term is defined
in Rule 501(a) of Regulation D and as contemplated by subsections (1), (2), (3)
and (7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total
assets, or (ii) a QIB.
 
6.6          Financial and Business Sophistication.  It has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated Notes. 
It has relied solely upon its own knowledge of, and/or the advice of its own
legal, financial or other advisors with regard to, the legal, financial, tax and
other considerations involved in deciding to invest in the Subordinated Notes.
 
6.7          Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes is a speculative investment that involves
substantial risk, including risks related to the Company’s business, operating
results, financial condition and cash flows, including without limitation those
described in the Company’s Reports, which risks it has carefully considered in
connection with making an investment in the Subordinated Notes.  It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.
 
6.8        Access to Information.  It acknowledges that  (i) it is not being
provided with the disclosures that would be required if the offer and sale of
the Subordinated Notes were registered under the Securities Act, nor is it being
provided with any offering circular, private placement memorandum or prospectus
prepared in connection with the offer and sale of the Subordinated Notes; (ii)
it has conducted its own examination of the Company and the terms of the
Subordinated Notes to the extent it deems necessary to make its decision to
invest in the Subordinated Notes; (iii) it has availed itself of publicly
available financial and other information concerning the Company to the extent
it deems necessary to make its decision to purchase the Subordinated Notes
(including meeting with representatives of the Company); (iv) it has not
received nor relied on any form of general solicitation or general advertising
(within the meaning of Regulation D) from the Company in connection with the
offer and sale of the Subordinated Notes; and (v) credit ratings may not reflect
the potential risks related to the Subordinated Notes and credit ratings may be
revised or withdrawn by the rating agency at any time.  It has reviewed the
information set forth in the Company’s Reports, the exhibits and schedules
thereto and hereto and otherwise disclosed to it.
 
18

--------------------------------------------------------------------------------

6.9         Investment Decision.  It has made its own investment decision based
upon its own judgment, due diligence and advice from such advisors as it has
deemed necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent.  Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein.  It is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement.  Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.
 
6.10       Private Placement; No Registration; Restricted Legends.  It
understands and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D promulgated under Section 4(a)(2) of the Securities Act
and Section 18 of the Securities Act, or any state securities laws, and
accordingly, may be resold, pledged or otherwise transferred only if exemptions
from the Securities Act and applicable state securities laws are available to
it.  It is not subscribing for the Subordinated Notes as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting. It further
acknowledges and agrees that all certificates or other instruments representing
the Subordinated Notes will bear the restrictive legend set forth in the form of
Subordinated Note.  It further acknowledges its primary responsibilities under
the Securities Act and, accordingly, will not sell or otherwise transfer the
Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement. Neither the
Placement Agent nor the Company have or has made or are or is making any
representation, warranty or covenant, express or implied, as to the availability
of any exemption from registration under the Securities Act or any applicable
state securities laws for the resale, pledge or other transfer of the
Subordinated Notes, or that the Subordinated Notes purchased by it will ever be
able to be lawfully resold, pledged or otherwise transferred.
 
6.11        Placement Agent.  It will purchase the Subordinated Note(s) directly
from the Company and not from the Placement Agent and understands that neither
the Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.
 
6.12        Tier 2 Capital.  If the Company provides notice as contemplated in
Section 5.3.6 of the occurrence of the event contemplated in such section,
thereafter the Company and the Purchasers will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to be eligible to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Agreement shall limit the Company’s
right to redeem the Subordinated Notes upon the occurrence of a Tier 2 Capital
Event as described in the Subordinated Notes.
 
19

--------------------------------------------------------------------------------

6.13        Not Debt of the Bank, Not Savings Accounts, etc.  It acknowledges
that the Company is a holding company and the Company’s rights and the rights of
the Company’s creditors, including the Noteholders (as defined in the
Subordinated Note), to participate in the assets of any Subsidiary during its
liquidation or reorganization are structurally subordinate to the prior claims
of the Subsidiary’s creditors.  It acknowledges and agrees that the Subordinated
Notes are not savings accounts or deposits of the Bank and are not insured or
guaranteed by the FDIC or any Governmental Agency, and that no Governmental
Agency has passed upon or will pass upon the offer or sale of the Subordinated
Notes or has made or will make any finding or determination as to the fairness
of this investment.
 
6.14        Accuracy of Representations.  It understands that each of the
Placement Agent and the Company are relying and will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements in
connection with the transactions contemplated by this Agreement, and agrees that
if any of the representations or acknowledgements made by it are no longer
accurate as of the Closing Date, or if any of the agreements made by it are
breached on or prior to the Closing Date, it shall promptly notify the Placement
Agent and the Company.
 
6.15       Representations and Warranties Generally.  The representations and
warranties of such Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by a duly
authorized representative of such Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
such Purchaser to the Company as to the matters set forth therein.
 
7.
MISCELLANEOUS.

 
7.1         Prohibition on Assignment by the Company.  Except as described in
Section 8(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company
may not assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of all the
Noteholders (as defined in the Subordinated Note).
 
7.2          Time of the Essence.  Time is of the essence for this Agreement.
 
20

--------------------------------------------------------------------------------

7.3         Waiver or Amendment.  Except as may apply to any particular waiving
or consenting Noteholder, no waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be
effective except with the consent of the holders of at least fifty percent (50%)
of the aggregate principal amount (excluding any Subordinated Notes held by the
Company or any of its Affiliates) of the Subordinated Notes at the time
outstanding; provided, however, that without the consent of each holder of an
affected Subordinated Note, no such amendment or waiver may:  (i) reduce the
principal amount of the Subordinated Note; (ii) reduce the rate of or change the
time for payment of interest on any Subordinated Note; (iii) extend the maturity
of any Subordinated Note; (iv) change the currency in which payment of the
obligations of the Company under this Agreement and the Subordinated Notes are
to be made; (v) lower the percentage of aggregate principal amount of
outstanding Subordinated Notes required to approve any amendment of this
Agreement or the Subordinated Notes; (vi) make any changes to Section 6 (Failure
to Make Payments) of the Subordinated Notes that adversely affects the rights of
any holder of a Subordinated Note; or (vii) disproportionately and adversely
affect the rights of any of the holders of the then outstanding Subordinated
Notes.  Notwithstanding the foregoing, the Company may amend or supplement the
Subordinated Notes without the consent of the holders of the Subordinated Notes
to cure any ambiguity, defect or inconsistency or to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes, or to make any change that does not adversely affect the rights of any
holder of any of the Subordinated Notes.  No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law.  The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity. 
No notice or demand on the Company in any case shall, in itself, entitle the
Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Purchasers to any
other or further action in any circumstances without notice or demand.  No
consent or waiver, expressed or implied, by the Purchasers to or of any breach
or default by the Company in the performance of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of the Company
hereunder.  Failure on the part of the Purchasers to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by the Purchasers of their
rights hereunder or impair any rights, powers or remedies on account of any
breach or default by the Company.
 
7.4          Required Waiver Disclosure.  Appendix A hereto sets forth certain
disclosures relating to the Placement Agent that the Company is required to
provide to the Purchasers.
 
7.5         Severability.  Any provision of this Agreement which is
unenforceable or invalid or contrary to law, or the inclusion of which would
adversely affect the validity, legality or enforcement of this Agreement, shall
be of no effect and, in such case, all the remaining terms and provisions of
this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein.  Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.
 
7.6          Notices.  Any notice which any party hereto may be required or may
desire to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:
 
21

--------------------------------------------------------------------------------

 
if to the Company:
Independent Bank Corporation
4200 E. Beltline Avenue NE
Grand Rapids, MI 49525
Tel: (616) 527-5820
Attention: Steve Erickson, Chief Financial Officer
       
with a copy to:
Varnum LLP
333 Bridge Street NW
Grand Rapids, MI 49504
Tel:  (616) 336-6000
Attention:  Michael G. Wooldridge
       
if to the Purchasers:
To the address indicated on such Purchaser’s signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).
 
7.7         Successors and Assigns.  This Agreement shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors and
assigns; except that (i) unless a Purchaser consents in writing, no assignment
made by the Company in violation of this Agreement shall be effective or confer
any rights on any purported assignee of the Company, and (ii) unless such
assignment complies with the Assignment Form attached to the Subordinated Notes,
no assignment made by a Purchaser shall be effective or confer any rights on any
purported assignee of Purchaser.  The term “successors and assigns” will not
include a purchaser of any of the Subordinated Notes from any Purchaser merely
because of such purchase but shall include a purchaser of any of the
Subordinated Notes pursuant to an assignment complying with the Assignment Form
attached to the Subordinated Notes.
 
7.8          No Joint Venture.  Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of a
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
the Company.
 
7.9          Documentation.  All documents and other matters required by any of
the provisions of this Agreement to be submitted or furnished to a Purchaser
shall be in form and substance satisfactory to such Purchaser.
 
7.10       Entire Agreement.  This Agreement and the Subordinated Notes, along
with any exhibits hereto and thereto, constitute the entire agreement between
the parties hereto with respect to the subject matter hereof and may not be
modified or amended in any manner other than by supplemental written agreement
executed by the parties hereto.  No party, in entering into this Agreement, has
relied upon any representation, warranty, covenant, condition or other term that
is not set forth in this Agreement or in the Subordinated Notes.
 
22

--------------------------------------------------------------------------------

7.11        Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
 
7.12        No Third Party Beneficiary.  This Agreement is made for the sole
benefit of the Company and the Purchasers, and no other Person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agent may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.
 
7.13        Legal Tender of United States.  All payments hereunder shall be made
in coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
 
7.14       Captions; Counterparts.  Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
7.15       Knowledge; Discretion.  All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices.  Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
 
23

--------------------------------------------------------------------------------

7.16       Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE
WILL.  THE PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND
THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED
BY THE PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO
THIS AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
 
7.17        Expenses.  Except as otherwise provided in this Agreement, each of
the parties will bear and pay all other costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated pursuant to this
Agreement.
 
7.18       Survival.  Each of the representations and warranties set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby for a period of one year after the date hereof.  Except as otherwise
provided herein, all covenants and agreements contained herein shall survive
until, by their respective terms, they are no longer operative.
 
[Signature Pages Follow]


24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
 

 
COMPANY:
           
INDEPENDENT BANK CORPORATION
          By:
/s/ Stephen A. Erickson
     
Name: Stephen A. Erickson
     
Title:   Executive VP & CFO
 



[Company Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
 

 
PURCHASER:
     
[INSERT PURCHASER’S NAME]
       
By:

       
Name:    [●]
     
Title:      [●]
       
Address of Purchaser:
     
[●]
     
Principal Amount of Purchased Subordinated Note:
     
$[●]



[Purchaser Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF SUBORDINATED NOTE
 
INDEPENDENT BANK CORPORATION
5.95% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE MAY 31, 2030
 
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS SUBORDINATED AND JUNIOR
IN RIGHT OF PAYMENT TO SENIOR INDEBTEDNESS (AS DEFINED IN SECTION 3 OF THIS
SUBORDINATED NOTE) OF INDEPENDENT BANK CORPORATION (THE “COMPANY”), INCLUDING
OBLIGATIONS OF THE COMPANY TO ITS GENERAL CREDITORS AND SECURED CREDITORS, AND
IS UNSECURED.  IT IS INELIGIBLE AS COLLATERAL FOR ANY EXTENSION OF CREDIT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES.  IN THE EVENT OF LIQUIDATION ALL HOLDERS OF
SENIOR INDEBTEDNESS OF THE COMPANY SHALL BE ENTITLED TO BE PAID IN FULL WITH
SUCH INTEREST AS MAY BE PROVIDED BY LAW BEFORE ANY PAYMENT SHALL BE MADE ON
ACCOUNT OF PRINCIPAL OF OR INTEREST ON THIS SUBORDINATED NOTE.  AFTER PAYMENT IN
FULL OF ALL SUMS OWING TO SUCH HOLDERS OF SENIOR INDEBTEDNESS, THE HOLDER OF
THIS SUBORDINATED NOTE, TOGETHER WITH THE HOLDERS OF ANY OBLIGATIONS OF THE
COMPANY RANKING ON A PARITY WITH THE SUBORDINATED NOTES, SHALL BE ENTITLED TO BE
PAID FROM THE REMAINING ASSETS OF THE COMPANY THE UNPAID PRINCIPAL AMOUNT OF
THIS SUBORDINATED NOTE PLUS ACCRUED AND UNPAID INTEREST THEREON BEFORE ANY
PAYMENT OR OTHER DISTRIBUTION, WHETHER IN CASH, PROPERTY OR OTHERWISE, SHALL BE
MADE (I) WITH RESPECT TO ANY OBLIGATION THAT BY ITS TERMS EXPRESSLY IS JUNIOR IN
THE RIGHT OF PAYMENT TO THE SUBORDINATED NOTES, (II) WITH RESPECT TO ANY
INDEBTEDNESS BETWEEN THE COMPANY AND ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR
(III) ON ACCOUNT OF ANY SHARES OF CAPITAL STOCK OF THE COMPANY.
 
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT
AGENCY OR FUND.
 
THIS SUBORDINATED NOTE WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $250,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF.  ANY
ATTEMPTED TRANSFER OF THIS SUBORDINATED NOTE IN A DENOMINATION OF LESS THAN
$1,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY SUCH
PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SUBORDINATED
NOTE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PAYMENTS ON
THIS SUBORDINATED NOTE, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN THIS SUBORDINATED NOTE.
 
A-27

--------------------------------------------------------------------------------

THIS SUBORDINATED NOTE MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.  THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS.  NEITHER THIS
SUBORDINATED NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
CERTAIN ERISA CONSIDERATIONS:
 
THE HOLDER OF THIS SUBORDINATED NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE
OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY
ITS PURCHASE AND HOLDING THEREOF THAT EITHER: (I) IT IS NOT AN EMPLOYEE BENEFIT
PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLANS, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLANS TO FINANCE SUCH PURCHASE OR (II) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT
AVAILABLE UNDER APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
 
ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH HIS OR HER LEGAL
COUNSEL PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.
 
A-28

--------------------------------------------------------------------------------

No. [●] CUSIP [(QIB) 453838AE4]

 
[453838AF1]
 
ISIN [(QIB) US453838AE45]
 
[US453838AF10]



INDEPENDENT BANK CORPORATION
 
5.95% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE MAY 31, 2030
 
1.           Subordinated Notes.  This Subordinated Note is one of an issue of
notes of Independent Bank Corporation, a Michigan corporation (the “Company”)
designated as the “5.95% Fixed-to-Floating Rate Subordinated Notes due May
31, 2030” (the “Subordinated Notes”) issued pursuant to that Subordinated Note
Purchase Agreement, dated as of May 27, 2020, by and among the Company and the
several purchasers of the Subordinated Notes identified on the signature pages
thereto (the “Purchase Agreement”).
 
2.           Payment.  The Company, for value received, promises to pay to Cede
& Co., or its registered assigns, the principal sum of [●] Dollars (U.S.)
($[●]), plus accrued but unpaid interest on May 31, 2030 (“Stated Maturity”) and
to pay interest thereon (i) from and including May 27, 2020 (the “Issue Date”)
to but excluding May 31, 2025 or the earlier redemption date contemplated by
Section 4 of this Subordinated Note, at the rate of 5.95% per annum, computed on
the basis of a 360-day year consisting of twelve 30-day months and payable
semi-annually (each semi-annual period, a “Fixed Rate Period”) in arrears on May
31 and November 30 of each year (each payment date, a “Fixed Rate Interest
Payment Date”), and (ii) from and including May 31, 2025 to but excluding the
Stated Maturity or the earlier redemption date contemplated by Section 4 of this
Subordinated Note, at the rate per annum, reset quarterly, equal to the Floating
Interest Rate (as defined below) determined on the Floating Interest
Determination Date (as defined below) of the applicable interest period plus
582.5 basis points, computed on the basis of a 360-day year and the actual
number of days elapsed and payable quarterly in arrears (each quarterly period,
a “Floating Rate Period”) on February 28, May 31, August 31 and November 30 of
each year (each payment date, a “Floating Rate Interest Payment Date”).  Dollar
amounts resulting from this calculation shall be rounded to the nearest cent,
with one-half cent being rounded up. The term “Floating Interest Determination
Date” means the date upon which the Floating Interest Rate is determined by the
Calculation Agent (as defined below) pursuant to the Three-Month Term SOFR
Conventions (as defined below).  Any payment of principal of or interest on this
Subordinated Note that would otherwise become due and payable on a day which is
not a Business Day shall become due and payable on the next succeeding Business
Day, with the same force and effect as if made on the date for payment of such
principal or interest, and no interest will accrue in respect of such payment
for the period after such day; provided, that in the event that any scheduled
Floating Rate Interest Payment Date falls on a day that is not a Business Day
and the next succeeding Business Day falls in the next succeeding calendar
month, such Floating Rate Interest Payment Date will be accelerated to the
immediately preceding Business Day, and, in each such case, the amounts payable
on such Business Day will include interest accrued to, but excluding, such
Business Day.  Dollar amounts resulting from interest calculations will be
rounded to the nearest cent, with one half cent being rounded upward.
 
A-29

--------------------------------------------------------------------------------

(a)          The Company shall take such actions as are necessary to ensure that
from the commencement of the Floating Rate Period for so long as any of the
Subordinated Notes remain outstanding there will at all times be a Calculation
Agent appointed to calculate Three-Month Term SOFR in respect of each Floating
Rate Period. The calculation of Three-Month Term SOFR for each applicable
Floating Rate Period by the Calculation Agent will (in the absence of manifest
error) be final and binding. The Calculation Agent’s determination of any
interest rate and its calculation of interest payments for any period will be
maintained on file at the Calculation Agent’s principal offices, will be made
available to any Noteholder (as defined below) upon request. The Calculation
Agent may be removed by the Company at any time. If the Calculation Agent is
unable or unwilling to act as Calculation Agent or is removed by the Company,
the Company will promptly appoint a replacement Calculation Agent. The
Calculation Agent may not resign its duties without a successor having been duly
appointed; provided, that if a successor Calculation Agent has not been
appointed by the Company and such successor accepted such position within thirty
(30) days after the giving of notice of resignation by the Calculation Agent,
then the resigning Calculation Agent may petition, at the expense of the
Company, any court of competent jurisdiction for the appointment of a successor
Calculation Agent with respect to such series. For the avoidance of doubt, if at
any time there is no Calculation Agent appointed by the Company, then the
Company shall be the Calculation Agent.
 
(b)          An “Interest Payment Date” is either a Fixed Rate Interest Payment
Date or a Floating Rate Interest Payment Date, as applicable.
 
(c)          The “Floating Interest Rate” means:
 
(i)          initially Three-Month Term SOFR (as defined below).
 
(ii)         Notwithstanding the foregoing clause (i) of this Section 2(c):
 
(1)          If the Calculation Agent determines prior to the relevant Floating
Interest Determination Date that a Benchmark Transition Event and its related
Benchmark Replacement Date (each of such terms as defined below) have occurred
with respect to Three-Month Term SOFR, then the Company shall promptly provide
notice of such determination to the Noteholders and Section 2(d) will thereafter
apply to all determinations, calculations and quotations made or obtained for
the purposes of calculating the Floating Interest Rate payable on the
Subordinated Notes during a relevant Floating Rate Period.
 
(2)          However, if the Calculation Agent determines that a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to Three-Month Term SOFR, but for any reason the Benchmark Replacement
has not been determined as of the relevant Floating Interest Determination Date,
the Floating Interest Rate for the applicable Floating Rate Period will be equal
to the Floating Interest Rate on the last Floating Interest Determination Date
for the Subordinated Notes, as determined by the Calculation Agent.
 
(d)          Effect of Benchmark Transition Event.
 
(i)          If the Calculation Agent determines that a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred prior to the
Reference Time (as defined below) in respect of any determination of the
Benchmark (as defined below) on any date, the Benchmark Replacement will replace
the then-current Benchmark for all purposes relating to the Subordinated Notes
during the relevant Floating Rate Period in respect of such determination on
such date and all determinations on all subsequent dates.
 
A-30

--------------------------------------------------------------------------------

(ii)       In connection with the implementation of a Benchmark Replacement, the
Calculation Agent will have the right to make Benchmark Replacement Conforming
Changes from time to time, and such changes shall become effective without
consent from the Noteholders or any other party.
 
(iii)       The Calculation Agent is expressly authorized to make certain
determinations, decisions and elections under the Subordinated Notes, including
with respect to the use of Three-Month Term SOFR as the Benchmark under this
Section 2(d).  Any determination, decision or election that may be made by the
Calculation Agent under the terms of the Subordinated Notes, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date, and any decision to take or
refrain from taking any action or any selection:
 
(1)            will be conclusive and binding absent manifest error;
 
(2)            if made by the Company as the Calculation Agent, will be made in
the Company’s sole discretion;
 
(3)           if made by the Calculation Agent other than the Company, will be
made after consultation with the Company, and the Calculation Agent will not
make any such determination, decision or election to which the Company
reasonably objects; and
 
(4)           notwithstanding anything to the contrary in this Subordinated Note
or the Purchase Agreement, shall become effective without consent from the
Noteholders or any other party.
 
(iv)        If the Calculation Agent fails to make any determination, decision
or election that it is required to make under the terms of the Subordinated
Notes, then the Company will make such determination, decision or election on
the same basis as described above.
 
(v)        For the avoidance of doubt, after a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred, interest payable on this
Subordinated Note for the Floating Rate Period will be an annual rate equal to
the sum of the applicable Benchmark Replacement plus 582.5 basis points.
 
(vi)        If the then-current Benchmark is Three-Month Term SOFR, the
Calculation Agent will have the right to establish the Three-Month Term SOFR
Conventions, and if any of the foregoing provisions concerning the calculation
of the interest rate and the payment of interest during the Floating Rate Period
are inconsistent with any of the Three-Month Term SOFR Conventions determined by
the Calculation Agent, then the Three-Month Term SOFR Conventions as determined
by the Calculation Agent will apply.
 
(vii)       As used in this Subordinated Note:
 
A-31

--------------------------------------------------------------------------------

(1)         “Benchmark” means, initially, Three-Month Term SOFR; provided that
if the Calculation Agent determines on or prior to the Reference Time that a
Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to Three-Month Term SOFR or the then-current Benchmark,
then “Benchmark” means the applicable Benchmark Replacement.
 
(2)        “Benchmark Replacement” means the Interpolated Benchmark with respect
to the then-current Benchmark; provided that if (a) the Calculation Agent cannot
determine the Interpolated Benchmark as of the Benchmark Replacement Date or
(b) the then-current Benchmark is Three-Month Term SOFR and a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to Three-Month Term SOFR (in which event no Interpolated Benchmark with
respect to Three-Month Term SOFR shall be determined), then “Benchmark
Replacement” means the first alternative set forth in the order below that can
be determined by the Calculation Agent as of the Benchmark Replacement Date:
 
a.        the sum of: (i) Compounded SOFR and (ii) the Benchmark Replacement
Adjustment;
 
b.       the sum of: (i) the alternate rate of interest that has been selected
or recommended by the Relevant Governmental Body as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor and (ii) the
Benchmark Replacement Adjustment;
 
c.        the sum of: (i) the ISDA Fallback Rate and (ii) the Benchmark
Replacement Adjustment;
 
d.       the sum of: (i) the alternate rate of interest that has been selected
by the Calculation Agent as the replacement for the then-current Benchmark for
the applicable Corresponding Tenor giving due consideration to any
industry-accepted rate of interest as a replacement for the then-current
Benchmark for U.S. dollar denominated floating rate securities at such time and
(ii) the Benchmark Replacement Adjustment.
 
(3)          “Benchmark Replacement Adjustment” means the first alternative set
forth in the order below that can be determined by the Calculation Agent as of
the Benchmark Replacement Date:
 
a.       the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected or recommended by the Relevant Governmental Body for the
applicable Unadjusted Benchmark Replacement;
 
b.        if the applicable Unadjusted Benchmark Replacement is equivalent to
the ISDA Fallback Rate, then the ISDA Fallback Adjustment;
 
c.        the spread adjustment (which may be a positive or negative value or
zero) that has been selected by the Calculation Agent giving due consideration
to any industry-accepted spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the then-current
Benchmark with the applicable Unadjusted Benchmark Replacement for U.S. dollar
denominated floating rate securities at such time.
 
A-32

--------------------------------------------------------------------------------

(4)       “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of  “Floating Rate Period,” timing and
frequency of determining rates with respect to each Floating Rate Period and
making payments of interest, rounding of amounts or tenors, and other
administrative matters) that the Calculation Agent decides may be appropriate to
reflect the adoption of such Benchmark Replacement in a manner substantially
consistent with market practice (or, if the Calculation Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Calculation Agent determines that no market practice for use of the
Benchmark Replacement exists, in such other manner as the Calculation Agent
determines is reasonably necessary).
 
(5)          “Benchmark Replacement Date” means the earliest to occur of the
following events with respect to the then-current Benchmark:
 
a.        in the case of clause (a) of the definition of “Benchmark Transition
Event,” the relevant Reference Time in respect of any determination; or
 
b.      in the case of clause (b) or (c) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the Benchmark permanently or indefinitely ceases to provide the
Benchmark; or
 
c.        in the case of clause (d) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein. and
 
For the avoidance of doubt, for purposes of the definitions of Benchmark
Replacement Date and Benchmark Transition Event, references to the Benchmark
also include any reference rate underlying the Benchmark (for example, if the
Benchmark becomes Compounded SOFR, references to the Benchmark would include
SOFR).
 
For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination.
 
(6)         “Benchmark Transition Event” means the occurrence of one or more of
the following events with respect to the then-current Benchmark:
 
a.        if the Benchmark is Three-Month Term SOFR, (i) the Relevant
Governmental Body has not selected or recommended a forward-looking term rate
for a tenor of three months based on SOFR, (ii) the development of a
forward-looking term rate for a tenor of three months based on SOFR that has
been recommended or selected by the Relevant Governmental Body is not complete
or (iii) the Company determines that use of a forward-looking rate for a tenor
of three months based on SOFR is not administratively feasible;
 
A-33

--------------------------------------------------------------------------------

b.        a public statement or publication of information by or on behalf of
the administrator of the Benchmark announcing that such administrator has ceased
or will cease to provide the Benchmark, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;
 
c.       a public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark, the central bank for the
currency of the Benchmark, an insolvency official with jurisdiction over the
administrator for the Benchmark, a resolution authority with jurisdiction over
the administrator for the Benchmark or a court or an entity with similar
insolvency or resolution authority over the administrator for the Benchmark,
which states that the administrator of the Benchmark has ceased or will cease to
provide the Benchmark permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Benchmark; or
 
d.        a public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark announcing that the Benchmark
is no longer representative.
 
(7)         “Business Day” means any day that is not a Saturday or Sunday and
that is not a day on which banks in the State of Michigan are generally
authorized or required by law or executive order to be closed.
 
(8)         “Calculation Agent” means the agent (which may be the Company or an
affiliate of the Company) as may be appointed by the Company to act as
Calculation Agent for the Subordinated Notes prior to the commencement of the
Floating Rate Period to act in accordance with Section 2.
 
(9)         “Compounded SOFR” means the compounded average of SOFRs for the
applicable Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate being established by the Calculation Agent in
accordance with:
 
a.        the rate, or methodology for this rate and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
 
b.        if, and to the extent that, the Calculation Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that have
been selected by the Calculation Agent giving due consideration to any
industry-accepted market practice for U.S. dollar denominated floating rate
securities at such time.
 
For the avoidance of doubt, the calculation of Compounded SOFR will exclude the
Benchmark Replacement Adjustment plus 582.5 basis points.
 
A-34

--------------------------------------------------------------------------------

(10)        “Corresponding Tenor” with respect to a Benchmark Replacement means
a tenor (including overnight) having approximately the same length (disregarding
Business Day adjustment) as the applicable tenor for the then-current Benchmark.
 
(11)        “FRBNY” means the Federal Reserve Bank of New York.
 
(12)        “FRBNY’s Website” means the website of the FRBNY at
http://www.newyorkfed.org, or any successor source.
 
(13)        “Interpolated Benchmark” with respect to the Benchmark means the
rate determined for the Corresponding Tenor by interpolating on a linear basis
between: (1) the Benchmark for the longest period (for which the Benchmark is
available) that is shorter than the Corresponding Tenor and (2) the Benchmark
for the shortest period (for which the Benchmark is available) that is longer
than the Corresponding Tenor.
 
(14)        “ISDA” means the International Swaps and Derivatives Association,
Inc. or any successor thereto.
 
(15)        “ISDA Definitions” means the 2006 ISDA Definitions published by the
ISDA or any successor thereto, as amended or supplemented from time to time, or
any successor definitional booklet for interest rate derivatives published from
time to time.
 
(16)       “ISDA Fallback Adjustment” means the spread adjustment (which may be
a positive or negative value or zero) that would apply for derivatives
transactions referencing the ISDA Definitions to be determined upon the
occurrence of an index cessation event with respect to the Benchmark for the
applicable tenor.
 
(17)       “ISDA Fallback Rate” means the rate that would apply for derivatives
transactions referencing the ISDA Definitions to be effective upon the
occurrence of an index cessation date with respect to the Benchmark for the
applicable tenor excluding the applicable ISDA Fallback Adjustment.
 
(18)       “Reference Time” with respect to any determination of the Benchmark
means (a) if the Benchmark is Three-Month Term SOFR, the time determined by the
Calculation Agent after giving effect to the Three-Month Term SOFR Conventions,
and (b) if the Benchmark is not Three-Month Term SOFR, the time determined by
the Calculation Agent after giving effect to the Benchmark Replacement
Conforming Changes.
 
(19)      “Relevant Governmental Body” means the Board of Governors of the
Federal Reserve System (the “Federal Reserve”) and/or the FRBNY, or a committee
officially endorsed or convened by the Federal Reserve and/or the FRBNY or any
successor thereto.
 
(20)       “SOFR” means the daily secured overnight financing rate published by
the FRBNY, as the administrator of the benchmark, (or a successor administrator)
on the FRBNY’s Website (or such successor’s website).
 
A-35

--------------------------------------------------------------------------------

(21)        “Term SOFR” means the forward-looking term rate for the applicable
Corresponding Tenor based on SOFR that has been selected or recommended by the
Relevant Governmental Body.
 
(22)       “Term SOFR Administrator” means any entity designated by the Relevant
Governmental Body as the administrator of Term SOFR (or successor
administrator).
 
(23)        “Three-Month Term SOFR” means the rate for Term SOFR for a tenor of
three months that is published by the Term SOFR Administrator at the Reference
Time for any Floating Rate Period, as determined by the Calculation Agent after
giving effect to the Three-Month Term SOFR Conventions. All percentages used in
or resulting from any calculation of Three-Month Term SOFR shall be rounded, if
necessary, to the nearest one-hundred-thousandth of a percentage point, with
0.000005% rounded up to 0.00001%.
 
(24)       “Three-Month Term SOFR Conventions” means any determination, decision
or election with respect to any technical, administrative or operational matter
(including with respect to the manner and timing of the publication of
Three-Month Term SOFR, or changes to the definition of “Floating Rate Period”,
timing and frequency of determining Three-Month Term SOFR with respect to each
Floating Rate Period and making payments of interest, rounding of amounts or
tenors, and other administrative matters) that the Calculation Agent decides may
be appropriate to reflect the use of Three-Month Term SOFR as the Benchmark in a
manner substantially consistent with market practice (or, if the Calculation
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if the Calculation Agent determines that no market
practice for the use of Three-Month Term SOFR exists, in such other manner as
the Calculation Agent determines is reasonably necessary).
 
(25)       “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
 
A-36

--------------------------------------------------------------------------------

3.           Subordination.
 
(a)        The indebtedness of the Company evidenced by this Subordinated Note,
including the principal and interest on this Subordinated Note, shall be
subordinate and junior in right of payment to the prior payment in full of all
existing claims of creditors of the Company whether now outstanding or
subsequently created, assumed, guaranteed or incurred (collectively, “Senior
Indebtedness”), which shall consist of principal of (and premium, if any) and
interest, if any, on: (i) all indebtedness and obligations of, or guaranteed or
assumed by, the Company for money borrowed, whether or not evidenced by bonds,
debentures, securities, notes or other similar instruments, and including, but
not limited to, all obligations to the Company’s general creditors and secured
creditors; (ii) any deferred obligations of the Company for the payment of the
purchase price of property or assets acquired other than in the ordinary course
of business; (iii) all obligations, contingent or otherwise, of the Company in
respect of any letters of credit, bankers’ acceptances, security purchase
facilities and similar direct credit substitutes; (iv) any capital lease
obligations of the Company; (v) all obligations of the Company in respect of
interest rate swap, cap or other agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity contracts and other similar arrangements or derivative products; (vi)
any obligation of the Company to its general creditors, as defined for purposes
of the capital adequacy regulations of the Federal Reserve applicable to the
Company, as the same may be amended or modified from time to time; (vii) all
obligations that are similar to those in clauses (i) through (vi) of other
persons for the payment of which the Company is responsible or liable as
obligor, guarantor or otherwise arising from an off-balance sheet guarantee;
(viii) all obligations of the types referred to in clauses (i) through (vii) of
other persons secured by a lien on any property or asset of the Company; and
(ix) in the case of (i) through (viii) above, all amendments, renewals,
extensions, modifications and refundings of such indebtedness and obligations;
except “Senior Indebtedness” does not include (A) the Subordinated Notes, (B)
any obligation that by its terms expressly is junior to, or ranks equally in
right of payment with, the Subordinated Notes, or (C) any indebtedness between
the Company and any of its subsidiaries or Affiliates.  This Subordinated Note
is not secured by any assets of the Company or any subsidiary or Affiliate of
the Company.  The term “Affiliate(s)” means, with respect to any Person (as such
term is defined in the Purchase Agreement), such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.
 
(b)         In the event of any liquidation of the Company, holders of Senior
Indebtedness of the Company shall be entitled to be paid in full with such
interest as may be provided by law before any payment shall be made on account
of principal of or interest on this Subordinated Note.  Additionally, in the
event of any insolvency, dissolution, assignment for the benefit of creditors or
any liquidation or winding up of or relating to the Company, whether voluntary
or involuntary, holders of Senior Indebtedness shall be entitled to be paid in
full before any payment shall be made on account of the principal of or interest
on the Subordinated Notes, including this Subordinated Note.  In the event of
any such proceeding, after payment in full of all sums owing with respect to the
Senior Indebtedness, the registered holders of the Subordinated Notes from time
to time (each a “Noteholder” and, collectively, the “Noteholders”), together
with the holders of any obligations of the Company ranking on a parity with the
Subordinated Notes, shall be entitled to be paid from the remaining assets of
the Company the unpaid principal thereof, and the unpaid interest thereon before
any payment or other distribution, whether in cash, property or otherwise, shall
be made (i) with respect to any obligation that by its terms expressly is junior
to in the right of payment to the Subordinated Notes, (ii) with respect to any
indebtedness between the Company and any of its subsidiaries or Affiliates or
(iii) on account of any capital stock.
 
A-37

--------------------------------------------------------------------------------

(c)         If there shall have occurred and be continuing (i) a default in any
payment with respect to any Senior Indebtedness or (ii) an event of default with
respect to any Senior Indebtedness as a result of which the maturity thereof is
accelerated, unless and until such payment default or event of default shall
have been cured or waived or shall have ceased to exist, no payments shall be
made by the Company with respect to the Subordinated Notes, notwithstanding the
provisions of Section 18 hereof.  The provisions of this paragraph shall not
apply to any payment with respect to which Section 3(b) above would be
applicable.
 
(d)         Nothing herein shall act to prohibit, limit or impede the Company
from issuing additional debt of the Company having the same rank as the
Subordinated Notes or which may be junior or senior in rank to the Subordinated
Notes.  Each Noteholder, by its acceptance hereof, agrees to and shall be bound
by the provisions of this Section 3.  Each Noteholder, by its acceptance hereof,
further acknowledges and agrees that the foregoing subordination provisions are,
and are intended to be, an inducement and a consideration for each holder of any
Senior Indebtedness, whether such Senior Indebtedness was created or acquired
before or after the issuance of the Subordinated Notes, to acquire and continue
to hold, or to continue to hold, such Senior Indebtedness, and such holder of
Senior Indebtedness shall be deemed conclusively to have relied on such
subordination provisions in acquiring and continuing to hold or in continuing to
hold such Senior Indebtedness.
 
4.           Redemption.
 
(a)          Redemption Prior to Fifth Anniversary.  This Subordinated Note
shall not be redeemable by the Company in whole or in part prior to the fifth
anniversary of the Issue Date, except in the event of: (i) a Tier 2 Capital
Event (as defined below); (ii) a Tax Event (as defined below); or (iii) an
Investment Company Event (as defined below).  Upon the occurrence of a Tier 2
Capital Event, a Tax Event or an Investment Company Event, subject to Section
4(f) below, the Company may redeem this Subordinated Note in whole, but not in
part, at any time, upon giving not less than 10 calendar days’ notice to the
Noteholders at an amount equal to 100% of the outstanding principal amount being
redeemed plus accrued and unpaid interest, to but excluding the redemption
date.  “Tier 2 Capital Event” means the receipt by the Company of an opinion of
counsel to the Company to the effect that there is a material risk that the
Subordinated Note no longer qualifies to be eligible for treatment as “Tier 2”
Capital (as defined by the Federal Reserve) (or its then equivalent) as a result
of a change in law or regulation, or interpretation or application of law or
regulation by any judicial, legislative or regulatory authority that becomes
effective after the Issue Date.  “Tax Event” means the receipt by the Company of
an opinion of counsel to the Company that as a result of any amendment to, or
change (including any final and adopted (or enacted) prospective change) in, the
laws (or any regulations thereunder) of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement or judicial decision interpreting or
applying such laws or regulations, there is a material risk that interest
payable by the Company on the Subordinated Notes is not, or within 120 days
after the receipt of such opinion will not be, deductible by the Company, in
whole or in part, for United States federal income tax purposes.  “Investment
Company Event” means the receipt by the Company of an opinion of counsel to the
Company to the effect that there is a material risk that the Company is or,
within 120 days after the receipt of such opinion will be, required to register
as an investment company pursuant to the Investment Company Act of 1940, as
amended.
 
A-38

--------------------------------------------------------------------------------

(b)         Redemption on or after Fifth Anniversary.  On or after the fifth
anniversary of the Issue Date, subject to Section 4(f) below, this Subordinated
Note shall be redeemable at the option of and by the Company, in whole or in
part at any time and from time to time upon any Interest Payment Date, at an
amount equal to 100% of the outstanding principal amount being redeemed plus
accrued but unpaid interest, to but excluding the redemption date, but in all
cases in a principal amount with integral multiples of $1,000.  In addition, on
or after the fifth anniversary of the Issue Date, subject to Section 4(f), the
Company may redeem all or a portion of the Subordinated Notes, at any time upon
the occurrence of a Tier 2 Capital Event, Tax Event or an Investment Company
Event.
 
(c)          Partial Redemption.   If less than the then outstanding principal
amount of this Subordinated Note is redeemed, (i) a new Subordinated Note shall
be issued representing the unredeemed portion without charge to the holder
thereof and (ii) such redemption shall be effected on a pro rata basis as to the
Noteholders.  For purposes of clarity, upon a partial redemption, a like
percentage of the principal amount of every Subordinated Note held by every
Noteholder shall be redeemed.
 
(d)          No Redemption at Option of Noteholder.  This Subordinated Note is
not subject to redemption at the option of the holder of this Subordinated Note.
 
(e)          Effectiveness of Redemption.  If notice of redemption has been duly
given and notwithstanding that this Subordinated Note has been called for
redemption but has not yet been surrendered for cancellation, on and after the
date fixed for redemption interest shall cease to accrue on the portion of this
Subordinated Note called for redemption, this Subordinated Note shall no longer
be deemed outstanding with respect to the portion called for redemption and all
rights with respect to the portion of this Subordinated Note called for
redemption shall forthwith on such date fixed for redemption cease and terminate
unless the Company shall default in the payment of the redemption price, except
only the right of the Noteholder to receive the amount payable on such
redemption, without interest.
 
(f)          Regulatory Approvals. Any such redemption shall be subject to
receipt of any and all required federal and state regulatory approvals,
including, but not limited to, the consent of the Federal Reserve.  In the case
of any redemption of this Subordinated Note pursuant to paragraph (b) of this
Section 4, the Company will give the Noteholder notice of redemption, which
notice shall indicate the aggregate principal amount of Subordinated Notes to be
redeemed, not less than 30 nor more than 45 calendar days prior to the proposed
redemption date.
 
(g)         Purchase and Resale of the Subordinated Notes. Subject to any
required federal and state regulatory approvals and the provisions of this
Subordinated Note, the Company shall have the right to purchase any of the
Subordinated Notes at any time in the open market, private transactions or
otherwise.  If the Company purchases any Subordinated Notes, it may, in its
discretion, hold, resell or cancel any of the purchased Subordinated Notes.
 
A-39

--------------------------------------------------------------------------------

5.           Events of Default; Acceleration.
 
(a)          Each of the following events shall constitute an “Event of
Default”:
 
(i)          the entry of a decree or order for relief in respect of the Company
by a court having jurisdiction in the premises in an involuntary case or
proceeding under any applicable bankruptcy, insolvency, or reorganization law,
now or hereafter in effect of the United States or any political subdivision
thereof, and such decree or order will have continued unstayed and in effect for
a period of 90 consecutive days;
 
(ii)          the commencement by the Company of a voluntary case under any
applicable bankruptcy, insolvency or reorganization law, now or hereafter in
effect of the United States or any political subdivision thereof, or the consent
by the Company to the entry of a decree or order for relief in an involuntary
case or proceeding under any such law;
 
(iii)        the Company (A) becomes insolvent or is unable to pay its debts as
they mature, (B) makes an assignment for the benefit of creditors, (C) admits in
writing its inability to pay its debts as they mature, or (D) ceases to be a
bank holding company or financial holding company under the Bank Holding Company
Act of 1956, as amended;
 
(iv)         the failure of the Company to pay any installment of interest on
any of the Subordinated Notes as and when the same will become due and payable,
and the continuation of such failure for a period of 30 days;
 
(v)          the failure of the Company to pay all or any part of the principal
of any of the Subordinated Notes as and when the same will become due and
payable;
 
(vi)        the liquidation of the Company (for the avoidance of doubt,
“liquidation” does not include any merger, consolidation, sale of equity or
assets or reorganization (exclusive of a reorganization in bankruptcy) of the
Company or any of its subsidiaries);
 
(vii)       the failure of the Company to perform any other covenant or
agreement on the part of the Company contained in the Subordinated Notes, and
the continuation of such failure for a period of 30 days after the date on which
notice specifying such failure, stating that such notice is a “Notice of
Default” hereunder and demanding that the Company remedy the same, will have
been given, in the manner set forth in Section 22, to the Company by a
Noteholder; or
 
(viii)      the default by the Company under any bond, debenture, note or other
evidence of indebtedness for money borrowed by the Company having an aggregate
principal amount outstanding of at least $25,000,000, whether such indebtedness
now exists or is created or incurred in the future, which default (A)
constitutes a failure to pay any portion of the principal of such indebtedness
when due and payable after the expiration of any applicable grace period or (B)
results in such indebtedness becoming due or being declared due and payable
prior to the date on which it otherwise would have become due and payable
without, in the case of clause (A), such indebtedness having been discharged or,
in the case of clause (B), without such indebtedness having been discharged or
such acceleration having been rescinded or annulled.
 
A-40

--------------------------------------------------------------------------------

(b)          Unless the principal of this Subordinated Note already shall have
become due and payable, if an Event of Default described in Section 5(a)(i) or
Section 5(a)(ii) shall have occurred and be continuing, Noteholders holding not
less than twenty percent (20%) in aggregate principal amount of the Subordinated
Notes at the time outstanding, by notice in writing to Company, may declare the
principal amount of all outstanding Subordinated Notes to be due and payable
immediately and, upon any such declaration, the same shall become and shall be
immediately due and payable.  The Company waives demand, presentment for
payment, notice of nonpayment, notice of protest, and all other notices. 
Notwithstanding the foregoing, because the Company will treat the Subordinated
Notes as Tier 2 Capital, upon the occurrence of an Event of Default other than
an Event of Default described in Section 5(a)(i) or Section 5(a)(ii), the
Noteholders may not accelerate the Stated Maturity of the Subordinated Notes and
make the principal of, and any accrued and unpaid interest on, the Subordinated
Notes, immediately due and payable.  The Company, within 45 calendar days after
the receipt of written notice from any Noteholder of the occurrence of an Event
of Default with respect to this Subordinated Note, shall notify all Noteholders,
at their addresses shown on the Security Register (as defined in Section 14
below), of such written notice of Event of Default, unless such Event of Default
shall have been cured or waived before the giving of such notice as certified by
the Company in writing to the Noteholder or Noteholders who provided written
notice of such Event of Default.
 
6.           Failure to Make Payments.  In the event of any failure by the
Company to make any required payment of principal or interest on this
Subordinated Note (and in the case of payment of interest, such failure to pay
shall have continued for 30 calendar days), the Company will, upon demand of the
Noteholders, pay to the Noteholders the amount then due and payable on this
Subordinated Note for principal and interest (without acceleration of this
Subordinated Note in any manner), with interest on the overdue principal and
interest at the rate borne by this Subordinated Note, to the extent permitted by
applicable law.  If the Company fails to pay such amount upon such demand, the
Noteholders may, among other things, institute a judicial proceeding for the
collection of the sums so due and unpaid, may prosecute such proceeding to
judgment or final decree and may enforce the same against the Company and
collect the amounts adjudged or decreed to be payable in the manner provided by
law out of the property of the Company.
 
Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note, or an Event of Default until
such Event of Default is cured by the Company or waived pursuant to Section 17
of this Subordinated Note, the Company shall not, except as required by any
federal or state governmental agency: (a) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock; (b) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any indebtedness of the Company that ranks equal with or junior to the
Subordinated Notes; or (c) make any payments under any guarantee that ranks
equal with or junior to the Subordinated Notes, other than (i) any dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, any class of the Company’s common stock; (ii) any
declaration of a non-cash dividend in connection with the implementation of a
shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of the Company’s capital stock or the
exchange or conversion of one class or series of the Company’s capital stock for
another class or series of the Company’s capital stock; (iv) the purchase of
fractional interests in shares of the Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of the Company’s common
stock related to or from any benefit plans for the Company’s directors, officers
or employees or any of the Company’s dividend reinvestment plans (the foregoing
clauses (i) through (v) are collectively referred to as the “Permitted
Dividends”).
 
A-41

--------------------------------------------------------------------------------

7.           Affirmative Covenants of the Company.
 
(a)          Notice of Certain Events.  To the extent permitted by applicable
statute, rule or regulation, the Company shall provide written notice to the
Noteholder of the occurrence of any of the following events as soon as
practicable, but in no event later than fifteen (15) Business Days following the
Company becoming aware of the occurrence of such event:
 
(i)          The Bank (as defined in the Purchase Agreement) is no longer
“adequately capitalized” as contemplated by applicable federal banking laws and
regulations; or
 
(ii)         The Company, or any officer of the Company (in such capacity),
becomes subject to any formal, written regulatory enforcement action (as defined
by the applicable regulatory agency).
 
(b)          Payment of Principal and Interest.  The Company covenants and
agrees for the benefit of the Noteholders that it will duly and punctually pay
the principal of, and interest on, this Subordinated Note, in accordance with
the terms hereof.
 
(c)        Maintenance of Office. The Company will maintain an office or agency
in the State of Michigan, where Subordinated Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Subordinated Notes may be served.  The
Company may also from time to time designate one or more other offices or
agencies where the Subordinated Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in the State of Michigan.  The
Company will give prompt written notice to the Noteholders of any such
designation or rescission and of any change in the location of any such other
office or agency.
 
(d)         Corporate Existence. The Company will do or cause to be done all
things necessary to preserve and keep in full force and effect: (i) the
corporate existence of the Company; (ii) the existence (corporate or other) of
each subsidiary; and (iii) the rights (charter and statutory), licenses and
franchises of the Company and each of its subsidiaries; provided, however, that
the Company will not be required to preserve the existence (corporate or other)
of any of its subsidiaries or any such right, license or franchise of the
Company or any of its subsidiaries if the Board of Directors of the Company
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its subsidiaries taken as a whole and that
the loss thereof will not be disadvantageous in any material respect to the
Noteholders; provided, further, that the Company may consummate a merger in
which (i) the Company is the surviving entity or (ii) if the Company is not the
surviving entity, the surviving entity assumes, by operation of law or
otherwise, all of the obligations of the Company under the Subordinated Notes.
 
A-42

--------------------------------------------------------------------------------

(e)          Maintenance of Properties. The Company will, and will cause each
subsidiary to, cause all its properties used or useful in the conduct of its
business to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section will prevent the
Company or any subsidiary from discontinuing the operation and maintenance of
any of their respective properties if such discontinuance is, in the judgment of
the Board of Directors of the Company or of any subsidiary, as the case may be,
desirable in the conduct of its business.
 
(f)          Compliance Certificate.  The Company will deliver to the
Noteholders, within 120 days after the end of each fiscal year, an Officer’s
Certificate covering the preceding fiscal year, stating whether or not, to the
best of his or her knowledge, the Company is in default in the performance and
observance of any of the terms, provisions and conditions of this Subordinated
Note (without regard to notice requirements or periods of grace) and if the
Company will be in default, specifying all such defaults and the nature and
status thereof of which he or she may have knowledge.
 
(g)         Compliance with Laws.  The Company shall comply with the
requirements of all laws, regulations, orders and decrees applicable to it or
its properties, except for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect (as such term is defined in the
Purchase Agreement) on the Company and its subsidiaries taken as a whole.
 
(h)        Taxes and Assessments.  The Company shall punctually pay and
discharge all material taxes, assessments, and other governmental charges or
levies imposed upon it or upon its income or upon any of its properties;
provided, that no such taxes, assessments or other governmental charges need be
paid if they are being contested in good faith by the Company.
 
8.           Negative Covenants of the Company.
 
(a)          Limitation on Dividends.  The Company shall not declare or pay any
dividend or make any distribution on capital stock or other equity securities of
any kind of the Company if the Company is not “well capitalized” for regulatory
capital purposes immediately prior to the declaration of such dividend or
distribution, except for Permitted Dividends.
 
(b)          Merger or Sale of Assets.  The Company shall not merge into another
entity, effect a Change in Bank Control (as defined below), or convey, transfer
or lease all or substantially all of  its properties and assets to any person,
unless:
 
A-43

--------------------------------------------------------------------------------

(i)          the continuing entity into which the Company is merged or the
person which acquires by conveyance or transfer or which leases all or
substantially all of the properties and assets of the Company shall be a
corporation, association or other legal entity organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and expressly assumes the due and punctual payment of the principal of
and any premium and interest on the Subordinated Notes according to their terms,
and the due and punctual performance of all covenants and conditions hereof on
the part of the Company to be performed or observed; and
 
(ii)         immediately after giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing.
 
“Change in Bank Control” means the sale, transfer, lease or conveyance by the
Company, or an issuance of stock by the Bank, in either case resulting in
ownership by the Company of less than 80% of the Bank.
 
9.           Global Subordinated Notes.
 
(a)         The Company shall use its commercially reasonable efforts to provide
that the Subordinated Notes owned by Noteholders that are Qualified
Institutional Buyers shall be issued in the form of one or more Global
Subordinated Notes (each a “Global Subordinated Note”) registered in the name of
The Depository Trust Company or another organization registered as a clearing
agency under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and designated as Depositary by the Company or any successor thereto (the
“Depositary”) or a nominee thereof and delivered to such Depositary or a nominee
thereof.
 
(b)         Notwithstanding any other provision herein, no Global Subordinated
Note may be exchanged in whole or in part for Subordinated Notes registered, and
no transfer of a Global Subordinated Note in whole or in part may be registered,
in the name of any person other than the Depositary for such Global Subordinated
Note or a nominee thereof unless (i) such Depositary advises the Company in
writing that such Depositary is no longer willing or able to properly discharge
its responsibilities as Depositary with respect to such Global Subordinated
Note, and no qualified successor is appointed by the Company within 90 days of
receipt by the Company of such notice, (ii) such Depositary ceases to be a
clearing agency registered under the Exchange Act and no successor is appointed
by the Company within 90 days after obtaining knowledge of such event, (iii) the
Company elects to terminate the book-entry system through the Depositary or (iv)
an Event of Default shall have occurred and be continuing.  Upon the occurrence
of any event specified in clause (i), (ii), (iii) or (iv) of this Section 9(b),
the Company or its agent shall notify the Depositary and instruct the Depositary
to notify all owners of beneficial interests in such Global Subordinated Note of
the occurrence of such event and of the availability of Subordinated Notes to
such owners of beneficial interests requesting the same.
 
A-44

--------------------------------------------------------------------------------

(c)          If any Global Subordinated Note is to be exchanged for other
Subordinated Notes or canceled in part, or if another Subordinated Note is to be
exchanged in whole or in part for a beneficial interest in any Global
Subordinated Note, then either (i) such Global Subordinated Note shall be so
surrendered for exchange or cancellation as provided in this Section 9 or (ii)
the principal amount thereof shall be reduced or increased by an amount equal to
the portion thereof to be so exchanged or canceled, or equal to the principal
amount of such other Subordinated Note to be so exchanged for a beneficial
interest therein, as the case may be, by means of an appropriate adjustment made
on the records of the Company or, if applicable, the Company’s registrar and
transfer agent (“Registrar”), whereupon the Company or, if applicable, the
Registrar, in accordance with the applicable rules and procedures of the
Depositary (“Applicable Depositary Procedures”), shall instruct the Depositary
or its authorized representative to make a corresponding adjustment to its
records.  Upon any such surrender or adjustment of a Global Subordinated Note by
the Depositary, accompanied by registration instructions, the Company shall
execute and deliver any Subordinated Notes issuable in exchange for such Global
Subordinated Note (or any portion thereof) in accordance with the instructions
of the Depositary.
 
(d)         Every Subordinated Note executed and delivered upon registration of
transfer of, or in exchange for or in lieu of, a Global Subordinated Note or any
portion thereof shall be executed and delivered in the form of, and shall be, a
Global Subordinated Note, unless such Subordinated Note is registered in the
name of a person other than the Depositary for such Global Subordinated Note or
a nominee thereof.
 
(e)         The Depositary or its nominee, as the registered owner of a Global
Subordinated Note, shall be the holder of such Global Subordinated Note for all
purposes under this Subordinated Note, and owners of beneficial interests in a
Global Subordinated Note shall hold such interests pursuant to Applicable
Depositary Procedures.  Accordingly, any such owner’s beneficial interest in a
Global Subordinated Note shall be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Depositary participants.  If applicable, the Registrar shall
be entitled to deal with the Depositary for all purposes relating to a Global
Subordinated Note (including the payment of principal and interest thereon and
the giving of instructions or directions by owners of beneficial interests
therein and the giving of notices) as the sole holder of the Subordinated Note
and shall have no obligations to the owners of beneficial interests therein. 
The Registrar shall have no liability in respect of any transfers effected by
the Depositary.
 
(f)          The rights of owners of beneficial interests in a Global
Subordinated Note shall be exercised only through the Depositary and shall be
limited to those established by law and agreements between such owners and the
Depositary and/or its participants.
 
(g)          No holder of any beneficial interest in any Global Subordinated
Note held on its behalf by a Depositary shall have any rights with respect to
such Global Subordinated Note, and such Depositary may be treated by the Company
and any agent of the Company as the owner of such Global Subordinated Note for
all purposes whatsoever.  Neither the Company nor any agent of the Company will
have any responsibility or liability for any aspect of the records relating to
or payments made on account of beneficial ownership interests of a Global
Subordinated Note or maintaining, supervising or reviewing any records relating
to such beneficial ownership interests.  Notwithstanding the foregoing, nothing
herein shall prevent the Company or any agent of the Company from giving effect
to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as holder of any Subordinated Note.
 
A-45

--------------------------------------------------------------------------------

(h)         The Company, within 45 calendar days after the receipt of written
notice from the Noteholder or any other holder of the Subordinated Notes of the
occurrence of an Event of Default with respect to this Subordinated Note, shall
notify all the Noteholders, at their addresses shown on the Security Register
(as defined in Section 14 below), such written notice of Event of Default,
unless such Event of Default shall have been cured or waived before the giving
of such notice as certified by the Company in writing.
 
10.         Denominations.  The Subordinated Notes are issuable only in
registered form without interest coupons in minimum denominations of $250,000
and integral multiples of $1,000 in excess thereof.
 
11.         Charges and Transfer Taxes.  No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Noteholder requesting such
transfer or exchange.
 
12.         Payment Procedures.  Payment of the principal and interest payable
on the Stated Maturity will be made by check, by wire transfer or by Automated
Clearing House (ACH) transfer in immediately available funds to a bank account
in the United States designated by the Noteholder if such Noteholder shall have
previously provided wire instructions to the Company, upon presentation and
surrender of this Subordinated Note at the Payment Office (as defined in Section
22 below) or at such other place or places as the Company shall designate by
notice to the Noteholders as the Payment Office, provided that this Subordinated
Note is presented to the Company in time for the Company to make such payments
in such funds in accordance with its normal procedures.  Payments of interest
(other than interest payable on the Stated Maturity) shall be made by wire
transfer in immediately available funds or check mailed to the registered
Noteholder, as such person’s address appears on the Security Register (as
defined below).  Interest payable on any Interest Payment Date shall be payable
to the Noteholder in whose name this Subordinated Note is registered at the
close of business on the fifteenth calendar day prior to the applicable Interest
Payment Date, without regard to whether such date is a Business Day, except that
interest not paid on the Interest Payment Date, if any, will be paid to the
Noteholder in whose name this Subordinated Note is registered at the close of
business on a special record date fixed by the Company (a “Special Record
Date”), notice of which shall be given to the Noteholder not less than 10
calendar days prior to such Special Record Date.  To the extent permitted by
applicable law, interest shall accrue, at the rate at which interest accrues on
the principal of this Subordinated Note, on any amount of principal or interest
on this Subordinated Note not paid when due.  All payments on this Subordinated
Note shall be applied first against interest due hereunder; and then against
principal due hereunder.  The Noteholder acknowledges and agrees that the
payment of all or any portion of the outstanding principal amount of this
Subordinated Note and all interest hereon shall be pari passu in right of
payment and in all other respects to the other Subordinated Notes.  In the event
that the Noteholder receives payments in excess of its pro rata share of the
Company’s payments to the Noteholders of all of the Subordinated Notes, then the
Noteholder shall hold in trust all such excess payments for the benefit of the
holders of the other Subordinated Notes and shall pay such amounts held in trust
to such other Noteholders upon demand by such Noteholders.
 
A-46

--------------------------------------------------------------------------------

13.         Form of Payment.  Payments of principal and interest on this
Subordinated Note shall be made in such coin or currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts.
 
14.        Registration of Transfer, Security Register.  Except as otherwise
provided herein, this Subordinated Note is transferable in whole or in part, and
may be exchanged for a like aggregate principal amount of Subordinated Notes of
other authorized denominations, by the Noteholder in person, or by its attorney
duly authorized in writing, at the Payment Office or the office of the
Registrar.  The Company or its agent (the “Registrar”) shall maintain a register
providing for the registration of the Subordinated Notes and any exchange or
transfer thereof (the “Security Register”).  Upon surrender or presentation of
this Subordinated Note for exchange or registration of transfer, the Company or
the Registrar shall execute and deliver in exchange therefor a Subordinated Note
or Subordinated Notes of like aggregate principal amount, each in a minimum
denomination of $250,000 or any amount in excess thereof which is an integral
multiple of $1,000 (and, in the absence of an opinion of counsel satisfactory to
the Company to the contrary, bearing the restrictive legend(s) set forth
hereinabove) and that is or are registered in such name or names requested by
the Noteholder.  Any Subordinated Note presented or surrendered for registration
of transfer or for exchange shall be duly endorsed and accompanied by a written
instrument of transfer in such form as is attached hereto and incorporated
herein, duly executed by the Noteholder or its attorney duly authorized in
writing, with such tax identification number or other information for each
person in whose name a Subordinated Note is to be issued, and accompanied by
evidence of compliance with any restrictive legend(s) appearing on such
Subordinated Note or Subordinated Notes as the Company may reasonably request to
comply with applicable law.  No exchange or registration of transfer of this
Subordinated Note shall be made on or after (i) the fifteenth (15th) day
immediately preceding the Stated Maturity or (ii) the due delivery of notice of
redemption.
 
15.        Priority.  The Subordinated Notes rank pari passu among themselves
and pari passu, in the event of any insolvency proceeding, dissolution,
assignment for the benefit of creditors, reorganization, restructuring of debt,
marshaling of assets and liabilities or similar proceeding or any liquidation or
winding up of the Company with all other present or future unsecured
subordinated debt obligations of the Company, except any unsecured subordinated
debt that, pursuant to its express terms, is senior or subordinate in right of
payment to the Subordinated Notes and all Senior Indebtedness.
 
16.         Ownership.  Prior to due presentment of this Subordinated Note for
registration of transfer, the Company may treat the Noteholder in whose name
this Subordinated Note is registered in the Security Register as the absolute
owner of this Subordinated Note for receiving payments of principal and interest
on this Subordinated Note and for all other purposes whatsoever, whether or not
this Subordinated Note be overdue, and the Company shall not be affected by any
notice to the contrary.
 
17.         Waiver and Consent.
 
A-47

--------------------------------------------------------------------------------

(a)         Any consent or waiver given by the holder of this Subordinated Note
shall be conclusive and binding upon such Noteholder and upon all future holders
of this Subordinated Note and of any Subordinated Note issued upon the
registration of transfer hereof or in exchange therefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Subordinated
Note.  This Subordinated Note may also be amended or waived pursuant to, and in
accordance with, the provisions of Section 7.3 of the Purchase Agreement.  No
delay or omission of the holder of this Subordinated Note to exercise any right
or remedy accruing upon any Event of Default shall impair such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
Any insured depository institution which shall be a holder of this Subordinated
Note or which otherwise shall have any beneficial ownership interest in this
Subordinated Note shall, by its acceptance of such Subordinated Note (or
beneficial interest therein), be deemed to have waived any right of offset with
respect to the repayment of the indebtedness evidenced thereby.
 
(b)         No waiver or amendment of any term, provision, condition, covenant
or agreement in the Subordinated Notes shall be effective except with the
consent of the Noteholders holding at least fifty percent (50%) in aggregate
principal amount (excluding any Subordinated Notes held by the Company or any of
its Affiliates) of the Subordinated Notes at the time outstanding; provided,
however, that without the consent of each Noteholder of an affected Subordinated
Note, no such amendment or waiver may:  (i) reduce the principal amount of any
Subordinated Note; (ii) reduce the rate of or change the time for payment of
interest on any Subordinated Note; (iii) extend the maturity of any Subordinated
Note; (iv) change the currency in which payment of the obligations of the
Company under the Subordinated Notes are to be made; (v) lower the percentage of
aggregate principal amount of outstanding Subordinated Notes required to approve
any amendment of the Subordinated Notes; (vi) make any changes to Section 6
(Failure to Make Payments) of the Subordinated Notes that adversely affects the
rights of any Noteholder; or (vii) disproportionately affect any of the
Noteholders of the then outstanding Subordinated Notes.  Notwithstanding the
foregoing, the Company may amend or supplement the Subordinated Notes without
the consent of the Noteholders to cure any ambiguity, defect or inconsistency or
to provide for uncertificated Subordinated Notes in addition to or in place of
certificated Subordinated Notes, or to make any change that does not adversely
affect the rights of any Noteholder of any of the Subordinated Notes.  No
failure to exercise or delay in exercising, by any Noteholder of the
Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law, except as restricted hereby.  The
rights and remedies provided in this Subordinated Note are cumulative and not
exclusive of any right or remedy provided by law or equity.  No notice or demand
on the Company in any case shall, in itself, entitle the Company to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Noteholders to any other or further action in any
circumstances without notice or demand.  No consent or waiver, expressed or
implied, by the Noteholders to or of any breach or default by the Company in the
performance of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligations of the Company hereunder.  Failure on the part of
the Noteholders to complain of any acts or failure to act or to declare an Event
of Default, irrespective of how long such failure continues, shall not
constitute a waiver by the Noteholders of their rights hereunder or impair any
rights, powers or remedies on account of any breach or default by the Company.
 
A-48

--------------------------------------------------------------------------------

18.         Absolute and Unconditional Obligation of the Company.  No provisions
of this Subordinated Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal and interest on this
Subordinated Note at the times, places and rate, and in the coin or currency,
herein prescribed.
 
19.         Successors and Assigns.  This Subordinated Note shall be binding
upon the Company and inure to the benefit of the Noteholder and its respective
successors and permitted assigns.  The Noteholder may assign all, or any part
of, or any interest in, the Noteholder’s rights and benefits hereunder.  To the
extent of any such assignment, such assignee shall have the same rights and
benefits against the Company and shall agree to be bound by and to comply with
the terms and conditions of the Purchase Agreement as it would have had if it
were the Noteholder hereunder.
 
20.          No Sinking Fund; Convertibility.  This Subordinated Note is not
entitled to the benefit of any sinking fund.  This Subordinated Note is not
convertible into or exchangeable for any of the equity securities, other
securities or assets of the Company or any subsidiary.
 
21.         No Recourse Against Others.  No recourse under or upon any
obligation, covenant or agreement contained in this Subordinated Note, or for
any claim based thereon or otherwise in respect thereof, will be had against any
past, present or future shareholder, employee, officer, or director, as such, of
the Company or of any predecessor or successor, either directly or through the
Company or any predecessor or successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of this Subordinated Note by the holder of this
Subordinated Note and as part of the consideration for the issuance of this
Subordinated Note.
 
22.        Notices.  All notices to the Company under this Subordinated Note
shall be in writing and addressed to the Company at 4200 E. Beltline Avenue NE,
Grand Rapids, Michigan 49525, Attention: Steve Erickson, Chief Financial
Officer, or to such other address as the Company may provide to the Noteholders
(the “Payment Office”).  All notices to the Noteholders shall be deemed to have
been given if in writing and if delivered personally, or if mailed, postage
prepaid, by United States registered or certified mail, return receipt
requested, or if delivered by a responsible overnight commercial courier
promising next business day delivery. Any notice given in accordance with the
foregoing shall be deemed given when delivered personally or, if mailed, three
(3) Business Days after it shall have been deposited in the United States mails
as aforesaid or, if sent by overnight courier, the Business Day following the
date of delivery to such courier (provided next business day delivery was
requested).
 
23.        Further Issues.  The Company may, without the consent of the
Noteholders, create and issue additional notes having the same terms and
conditions of the Subordinated Notes (except for the Issue Date) so that such
further notes shall be consolidated and form a single series with the
Subordinated Notes.
 
24.         Governing Law; Interpretation.  THIS SUBORDINATED NOTE WILL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.  THIS SUBORDINATED NOTE IS
INTENDED TO MEET THE CRITERIA FOR QUALIFICATION OF THE OUTSTANDING PRINCIPAL AS
TIER 2 CAPITAL UNDER THE REGULATORY GUIDELINES OF THE FEDERAL RESERVE, AND THE
TERMS HEREOF SHALL BE INTERPRETED IN A MANNER TO SATISFY SUCH INTENT.
 
A-49

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed and attested.
 

 
INDEPENDENT BANK CORPORATION
     
By:
     
Name:
William B. Kessel
   
Title:
President & CEO



ATTEST:
         
Name: Stephen A. Erickson
 
Title:  Executive VP & CFO
 



A-50

--------------------------------------------------------------------------------

ASSIGNMENT FORM
 
To assign this Subordinated Note, fill in the form below: (I) or (we) assign and
transfer this Subordinated Note to:
 

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)



--------------------------------------------------------------------------------

(Insert assignee’s social security or tax I.D. No.)


and irrevocably appoint _______________________ agent to transfer this
Subordinated Note on the books of the Company. The agent may substitute another
to act for him.





Date:
 
 
Your signature:
 

 
 
 
(Sign exactly as your name appears on the face of this Subordinated Note)
 
 
 
 
 
 
 
Tax Identification No:
 



Signature
Guarantee:_________________________________________________________________________________________
(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)).


The undersigned certifies that it [is / is not] an Affiliate of the Company and
that, to its knowledge, the proposed transferee [is / is not] an Affiliate of
the Company.
 
In connection with any transfer or exchange of this Subordinated Note occurring
prior to the date that is one year after the later of the date of original
issuance of this Subordinated Note and the last date, if any, on which this
Subordinated Note was owned by the Company or any Affiliate of the Company, the
undersigned confirms that this Subordinated Note is being:
 
CHECK ONE BOX BELOW:
 

☐
(1)
acquired for the undersigned’s own account, without transfer;
   
☐
(2)
transferred to the Company;
   

☐
(3)
transferred in accordance and in compliance with Rule 144A under the Securities
Act of 1933, as amended (the “Securities Act”);
   
☐
(4)
transferred under an effective registration statement under the Securities Act;



A-51

--------------------------------------------------------------------------------

☐
(5)
transferred in accordance with and in compliance with Regulation S under the
Securities Act;
   
☐
(6)
transferred to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act);
   
☐
(7)
transferred to an “accredited investor” (as defined in Rule 501(a)(4) under the
Securities Act), not referred to in item (6) that has been provided with the
information designated under Section 4(d) of the Securities Act of 1933; or
   
☐
(7)
transferred in accordance with another available exemption from the registration
requirements of the Securities Act.



Unless one of the boxes is checked, the Company will refuse to register this
Subordinated Note in the name of any person other than the registered holder
thereof; provided, however, that if box (5), (6), (7) or (8) is checked, the
Company may require, prior to registering any such transfer of this Subordinated
Note, in its sole discretion, such legal opinions, certifications and other
information as the Company may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act such as the exemption
provided by Rule 144 under such Act.
 
 
Signature:

 



Signature
Guarantee:______________________________________________________________________(Signatures
must be guaranteed by an eligible guarantor institution (banks, stockbrokers,
savings and loan associations and credit unions with membership in an approved
signature guarantee medallion program), pursuant to Exchange Act Rule 17Ad-l5).
 
TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.


The undersigned represents and warrants that it is purchasing this Subordinated
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
 
Date:

 
 
Signature:
 



A-52

--------------------------------------------------------------------------------

EXHIBIT B
 
OPINION OF COUNSEL
 
1.          Each of the Company and the Bank (i) is validly existing and is in
good standing under the laws of its jurisdiction of organization, (ii) has all
requisite corporate or similar power and authority to carry on its business as
currently conducted and (iii) is duly qualified or licensed to do business and
is in good standing as a foreign corporation, partnership or other entity as the
case may be, in each jurisdiction in which such qualification or licensing is
required, whether by reason of the ownership or leasing of  property or the
conduct of business, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
2.           The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party and to consummate the transactions contemplated by the
Transaction Documents.
 
3.           The Company is a registered bank holding company under the Bank
Holding Company Act of 1956, as amended.
 
4.           The Bank is a Michigan banking corporation validly existing under
the laws of Michigan and is in good standing under such laws and holds the
requisite authority from the Michigan Department of Insurance and Financial
Services to do business as a Michigan banking corporation.
 
5.           The Agreement has been duly and validly authorized, executed and
delivered by the Company.  The Agreement constitutes a legal valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.
 
6.          The execution and delivery by the Company of, and the performance by
the Company on the date hereof of its agreements and obligations under, the
Transaction Documents do not (i) to such counsel’s knowledge, violate any
applicable provisions of the Michigan Business Corporation Act, (ii) to such
counsel’s knowledge, violate any court order or judgment of any agency or court
of the State of Michigan having jurisdiction over the Company and known to such
counsel or (iii) violate the Charter or Bylaws, each as currently in effect.
 
B-1

--------------------------------------------------------------------------------

7.          The Subordinated Notes have been duly and validly authorized by the
Company and when duly executed, authenticated,  issued and delivered to and paid
for by the Purchasers in accordance with the terms of this Agreement, will
constitute valid and legally binding obligations of the Company, and enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and (ii) general principles of equity (whether applied by a court of law or
equity) and the discretion of the court before which any proceeding therefor may
be brought.
 
8.           Assuming the accuracy of the representations and warranties of each
of the Purchasers and the Company set forth in the Agreement, the offer and sale
of the Subordinated Notes in accordance with the Agreement will be issued in a
transaction exempt from the registration requirements of the Securities Act.
 
B-2

--------------------------------------------------------------------------------

SCHEDULE A
 
DIRECT AND INDIRECT SUBSIDIARIES
 

1.
Independent Bank

2.
IB Wealth Management, Inc.

3.
IB Insurance Services, Inc.

4.
Independent Title Services, Inc.

5.
IBC Capital Finance III

6.
IBC Capital Finance IV

7.
Midwest Guaranty Trust I

8.
TCSB Statutory Trust I

9.
Independent Life Insurance Trust

10.
Land Holdings, LLC

11.
Jarco investments, LLC

 

--------------------------------------------------------------------------------

APPENDIX A
 
Required Waiver Disclosure
 
Stifel, Nicolaus & Company, Incorporated (“Stifel”) is a broker dealer affiliate
of KBW. On December 6, 2016, a final judgment (the “Judgment”) was entered
against Stifel by the United States District Court for the Eastern District of
Wisconsin (Civil Action No. 2:11-cv-00755) resolving a civil lawsuit filed by
the U.S. Securities & Exchange Commission (the “SEC”) in 2011 involving
violations of several antifraud provisions of the federal securities laws in
connection with the sale of synthetic collateralized debt obligations to five
Wisconsin school districts in 2006.  As a result of the Judgment: (i) Stifel is
required to cease and desist from committing or causing any violations and any
future violations of Section 17(a)(2) and 17(a)(3) of the Securities Act; and
(ii) Stifel and a former employee were jointly liable to pay disgorgement and
prejudgment interest of $2.5 million. Stifel was also required to pay a civil
penalty of $22.0 million, of which disgorgement and civil penalty Stifel was
required to pay $12.5 million to the school districts involved in this matter.


Simultaneously with the entry of the Judgment, the SEC issued an Order granting
Stifel a waiver from, among other things, the application of the
disqualification provisions of Rule 506(d)(1)(ii) of Regulation D under the
Securities Act.


A copy of the Judgment is available on the SEC’s website at:
https://www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.





--------------------------------------------------------------------------------